Exhibit 10.1

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities and Exchange Act. Omitted information, marked “[***]” in
this Exhibit, has been filed with the Securities and Exchange Commission
together with such request for confidential treatment.

AMENDED AND RESTATED GENERAL PARTNERSHIP AGREEMENT

OF DCP SOUTHEAST TEXAS HOLDINGS, GP

DATED JANUARY 1, 2011

BETWEEN

DCP SOUTHEAST TEXAS, LLC,

GAS SUPPLY RESOURCES HOLDINGS, INC.

AND

DCP PARTNERS SE TEXAS LLC

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1

     1   

SUBJECT MATTER, DEFINITIONS AND RULES OF CONSTRUCTION

     1     

1.1

  

Subject Matter

     1     

1.2

  

Definitions

     1     

1.3

  

Rules of Construction

     10     

1.4

  

MLP Partnership Agreement

     10   

ARTICLE 2

     11   

ORGANIZATION AND CONDUCT OF BUSINESS

     11     

2.1

  

Formation of the General Partnership

     11     

2.2

  

Foreign Qualification

     11     

2.3

  

Purpose

     11     

2.4

  

Place of Business

     11     

2.5

  

Term

     12     

2.6

  

Business Opportunities; No Implied Duty

     12   

ARTICLE 3

     12   

CAPITAL STRUCTURE

     12     

3.1

  

Percentage Interests

     12     

3.2

  

Capital Contributions

     12     

3.3

  

No Voluntary Contributions; Interest

     13     

3.4

  

Capital Accounts

     13     

3.5

  

Return of Capital

     15   

ARTICLE 4

     15   

ALLOCATIONS AND DISTRIBUTIONS

     15     

4.1

  

Allocations for Capital Account Purposes

     15     

4.2

  

Allocations for Tax Purposes

     18     

4.3

  

Distributions

     20   

ARTICLE 5

     21   

MANAGEMENT

     21     

5.1

  

The Management Committee

     21     

5.2

  

Composition; Removal and Replacement of Representative

     21     

5.3

  

Officers

     21     

5.4

  

Voting

     21     

5.5

  

Meetings of Management Committee

     22     

5.6

  

Remuneration

     23     

5.7

  

Individual Action by Partners

     23   

ARTICLE 6

     23   

INDEMNIFICATION; LIMITATIONS ON LIABILITY

     23     

6.1

  

Indemnification by the Partnership

     23     

6.2

  

Indemnification by the Partners

     24     

6.3

  

Defense of Action

     24   

ARTICLE 7

     25   

OPERATION OF PARTNERSHIP

     25     

7.1

  

Operator

     25     

7.2

  

Expenses

     25     

7.3

  

Reimbursement for Insurance

     26   

 

i



--------------------------------------------------------------------------------

 

 

7.4

 

Accounts

     26   

ARTICLE 8

     26   

TRANSFER OF INTERESTS

     26     

8.1

 

Restrictions on Transfer

     26     

8.2

 

Possible Additional Restrictions on Transfer

     27     

8.3

 

Right of First Offer

     27     

8.4

 

Substituted Partners

     28     

8.5

 

Documentation; Validity of Transfer

     29   

ARTICLE 9

     29   

DEFAULT AND WITHDRAWAL

     29     

9.1

 

Events of Default

     29     

9.2

 

Consequence of a Default

     30   

ARTICLE 10

     32   

DISSOLUTION AND LIQUIDATION

     32     

10.1

 

Dissolution

     32     

10.2

 

Liquidation

     33   

ARTICLE 11

     35   

FINANCIAL MATTERS

     35     

11.1

 

Books and Records

     35     

11.2

 

Financial Reports; Budget

     35     

11.3

 

Accounts

     36     

11.4

 

Tax Matters

     36   

ARTICLE 12

     37   

MISCELLANEOUS

     37     

12.1

 

Notices

     37     

12.2

 

Amendment

     38     

12.3

 

Governing Law

     38     

12.4

 

Binding Effect

     39     

12.5

 

No Third Party Rights

     39     

12.6

 

Counterparts

     39     

12.7

 

Invalidity

     39     

12.8

 

Entire Agreement

     39     

12.9

 

Expenses

     39     

12.10

 

Waiver

     39     

12.11

 

Dispute Resolution

     40     

12.12

 

Disclosure

     42     

12.13

 

Brokers and Finder

     42     

12.14

 

Further Assurances

     43     

12.15

 

Section Headings

     43     

12.16

 

Waiver of Certain Damages

     43   

Exhibits

None

Schedules

 

 

Schedule 3.1

   Partners’ Percentage Interest  

Schedule 5.4

   Unanimous Consent Matters

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

GENERAL PARTNERSHIP AGREEMENT

OF DCP SOUTHEAST TEXAS HOLDINGS, GP

This AMENDED AND RESTATED GENERAL PARTNERSHIP AGREEMENT (the “Agreement”), dated
as of January 1, 2011, by and among DCP Southeast Texas, LLC, a Delaware limited
liability company and wholly owned subsidiary of DCP MIDSTREAM, LLC (the
“Midstream Partner”), GAS SUPPLY RESOURCES HOLDINGS, INC., a Delaware
corporation (“GSRH”), and DCP Partners SE Texas LLC, a Delaware limited
liability company and wholly owned subsidiary of DCP ASSETS HOLDING, LP (the
“MLP Partner”).

ARTICLE 1

SUBJECT MATTER, DEFINITIONS AND RULES OF CONSTRUCTION

1.1 Subject Matter. This Agreement amends and restates the General Partnership
Agreement of DCP Southeast Texas Holdings, GP, a Delaware general partnership
(the “Partnership”) dated as of November 4, 2010, between the Midstream Partner
and GSRH.

1.2 Definitions. For purposes of this Agreement, including the Schedules hereto,
the meanings assigned to the capitalized terms defined in this Section 1.2 and
elsewhere in this Agreement, by inclusion in quotation marks and parentheses,
shall have the meanings so ascribed to them unless the context requires
otherwise.

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each taxable year of the Partnership, (a) increased by any
amount that such Partner is obligated to restore under the standards set by
Regulations section 1.704-1(b)(2)(ii)(c) or is deemed obligated to restore
pursuant to the penultimate sentences of Regulations sections 1.704-2(g)(1) and
1.704-2(i)(5), and (b) decreased by (i) the amount of all losses and deductions
that, as of the end of such taxable year, are reasonably expected to be
allocated to such Partner in subsequent years under sections 704(e)(2) and
706(d) of the Code and Regulations section 1.751-1(b)(2)(ii), and (ii) the
amount of all distributions that, as of the end of such taxable year, are
reasonably expected to be made to such Partner in subsequent years in accordance
with the terms of this Agreement or otherwise to the extent they exceed
offsetting increases to such Partner’s Capital Account that are reasonably
expected to occur during (or prior to) the year in which such distributions are
reasonably expected to be made (other than increases as a result of a minimum
chargeback pursuant to Section 4.1(d) or 4.1(e)). The foregoing definition of
Adjusted Capital Account is intended to comply with the provisions of the
Regulations section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

“Adjusted Property” means any property of the Partnership, the Carrying Value of
which has been adjusted pursuant to Section 3.4(d) and Section 3.4(e).

 



--------------------------------------------------------------------------------

“Affiliate” means with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person or, in the case of a Person that is a
limited partnership, an “Affiliate” shall include any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with the general partner of such limited partnership. For the purposes
of this definition, “control” means the ownership, directly or indirectly, of
more than 50% of the Voting Stock, of such Person; and the terms “controlling”
and “controlled” have meanings correlative to the foregoing.

“Agreed Rate” means the lesser of (a) the rate publicly announced by Wells Fargo
Bank, National Association, Sioux Falls, South Dakota (or any successor bank)
from time to time as its prime rate, plus one percent (1%) and (b) the maximum
rate permitted by applicable law.

“Agreed Value” of any Contributed Property or Adjusted Property means the fair
market value of such property or other considerations at the time of
contribution as determined by the Partnership (but only in the absence of a
negotiated determination of fair market value among the Partners, in which case
such negotiated value shall be accepted as the Agreed Value) using such
reasonable methods of valuation as it may adopt. In the absence of a negotiated
value among the Partners (if such negotiated allocation exists, the negotiated
allocation will be conclusive), the Partnership shall, in its sole discretion,
use such method as it deems reasonable and appropriate to allocate the aggregate
Agreed Value of Contributed Properties or Adjusted Property in a single or
integrated transaction among such properties on a basis proportional to their
fair market value.

“Agreement” has the meaning ascribed to such term in the preamble.

“Allocation Notice” has the meaning ascribed to such term in Section 4.1(b).

“Allocation Period” has the meaning ascribed to such term in Section 4.1.

“Arbitral Dispute” means any dispute, claim, counterclaim, demand, cause of
action, controversy and other matters in question arising out of or relating to
this Agreement or the alleged breach hereof, or in any way relating to the
subject matter of this Agreement or the relationship among the Partners created
by this Agreement, regardless of whether (a) allegedly extra-contractual in
nature, (b) sounding in contract, tort, or otherwise, (c) provided for by
applicable Law or otherwise, or (d) seeking damages or any other relief, whether
at Law, in equity, or otherwise.

“Arbitration Rules” has the meaning ascribed to such term in Section 12.11(c).

“Available Cash” means, with respect to any Distribution Period ending prior to
the dissolution or liquidation of the Partnership, and without duplication:

(a) the sum of (i) all cash and cash equivalents of the Partnership on hand at
the end of such Distribution Period, determined in the reasonable

 

2



--------------------------------------------------------------------------------

discretion of the Management Committee, and (ii) all additional cash and cash
equivalents of the Partnership on hand on the date of determination of Available
Cash with respect to such Distribution Period, less

(b) the amount of any cash reserves that is necessary or appropriate in the
reasonable discretion of the Management Committee to (i) provide for the proper
conduct of the business of the Partnership (including reserves for future
capital expenditures and for anticipated future credit needs of the Partnership)
subsequent to such Distribution Period or (ii) comply with applicable Law or any
loan agreement, security agreement, mortgage, debt instrument or other agreement
or obligation to which the Partnership is a party or by which it is bound or its
assets are subject; provided, however, that distributions made by the
Partnership or cash reserves established, increased or reduced after the end of
such Distribution Period but on or before the date of determination of Available
Cash with respect to such Distribution Period shall be deemed to have been made,
established, increased or reduced, for purposes of determining Available Cash,
within such Distribution Period if the Management Committee so determines.

Notwithstanding the foregoing, “Available Cash” with respect to the Distribution
Period in which a liquidation or dissolution of the Partnership occurs and any
subsequent Distribution Period shall equal zero.

“Available Storage Capacity” means, for any Month, the -working gas storage
capacity of the Partnership’s subsidiary’s natural gas storage facilities,
expressed in Mcf (which value shall increase once Cavern 4 commences commercial
operations); provided, that if average working gas storage capacity shall be
reduced for any reason, the value of Available Storage Capacity shall not be
altered unless and until the average working gas storage capacity remains at a
reduced level for at least 30 consecutive days; if ever reduced, Available
Storage Capacity shall increase to its actual level as soon as the event that
gave rise to its reduction has been remedied.

“Bankruptcy” means (i) the filing of any petition or the commencement of any
suit or proceeding by an individual or entity pursuant to Bankruptcy Law seeking
an order for relief, liquidation, reorganization or protection from creditors,
(ii) the entry of an order for relief against an individual or entity pursuant
to Bankruptcy Law, or (iii) the appointment of a receiver, trustee or custodian
for a substantial portion of an individual’s or entity’s assets or property,
provided such order for relief, liquidation, reorganization or protection from
creditors is not dismissed within sixty (60) days after such appointment of a
receiver, trustee or custodian.

“Bankruptcy Law” means Title 11, U.S. Code or any similar Federal or state Law
for the relief of debtors.

“Book-Tax Disparity” means with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property, and the
adjusted basis

 

3



--------------------------------------------------------------------------------

thereof for federal income tax purposes as of such date. A Partner’s share of
the Partnership’s Book Tax Disparities in all Contributed Property or Adjusted
Property will be reflected by the difference between such Partner’s Capital
Account balance as maintained pursuant to Section 3.4 and the hypothetical
balance of such Partner’s Capital Account computed as if it had been maintained
strictly in accordance with federal income tax accounting principles. The
determination of Book Tax Disparity and a Partner’s share thereof shall be
determined consistently with Regulations section 1.704-3(d).

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in the State of Colorado are permitted or required to close.

“Capital Account” means the capital account maintained for each Partner for the
purposes of section 704(b) of the Code as described in Section 3.4.

“Capital Contribution” means, with respect to any Partner, the amount of capital
contributed by such Partner to the Partnership in accordance with Article 3 of
this Agreement.

“Carrying Value” means (a) with respect to Contributed Property, the Agreed
Value of such property reduced (but not below zero) by all depreciation,
amortization and cost recovery deductions relating to such property charged to
the Partners’ Capital Accounts, and (b) with respect to any other Partnership
property, the adjusted basis of such property for federal income tax purposes,
all as of the time of determination. The Carrying Value of any property shall be
adjusted from time to time in accordance with Section 3.4(d) and Section 3.4(e)
and to reflect changes, additions or other adjustments to the Carrying Value for
dispositions and acquisitions of Partnership properties, as deemed appropriate
by the Partnership.

“Cavern 4” means the salt dome natural gas storage cavern utilized by the
Partnership located in Jefferson County, Texas, that is in the development stage
as of the date of this Agreement.

“CIPCO” means Centana Intrastate Pipeline, LLC, a Delaware limited liability
company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Delaware Act, but excluding cash or cash equivalents,
contributed to the Partnership by a Partner. Once the Carrying Value of a
Contributed Property is adjusted pursuant to Section 3.4(d), such property shall
no longer constitute a Contributed Property for the purposes of Section 4.2, but
shall be deemed an Adjusted Property for such purposes.

“Default” has the meaning ascribed to such term in Section 9.1.

 

4



--------------------------------------------------------------------------------

“Defaulting Partner” has the meaning ascribed to such term in Section 9.1.

“Delaware Act” means the Delaware Revised Uniform Partnership Act, 6 Del. Code
§§ 15-101, et seq., as amended from time to time.

“Distribution Period” means a period equal to a fiscal quarter of the
Partnership or such shorter portion thereof, as determined from time to time by
majority vote of the Management Committee.

“Economic Risk of Loss” has the meaning set forth in Regulations section
1.752-2(a).

“Fiscal Year” means (i) the period of time commencing on the Formation Date and
ending on December 31, 2010, in the case of the first Fiscal Year of the
Partnership or (ii) in the case of subsequent Fiscal Years of the Partnership,
any subsequent twelve (12) month period commencing January 1 and ending on
December 31.

“Forfeited Interest” has the meaning ascribed to such term in Section 9.5(e).

“Formation Date” has the meaning ascribed to such term in Section 2.1.

“GAAP” means generally accepted accounting principles in the United States of
America.

“GAAP Capital Account” means the capital account maintained in accordance with
GAAP for purposes of the annual financial statements referred to in
Section 11.2.

“G&A Expenses” has the meaning ascribed to such term in Section 7.2.

“Governmental Body” means a government organization, subdivision, court, agency
or authority thereof, whether foreign or domestic.

“GSRH” has the meaning ascribed to such term in the preamble.

“Income” means, for any taxable period or portion thereof, each item of income
and gain for such period determined in accordance with Section 3.4(b).

“Indemnified Party” has the meaning ascribed to such term in Section 6.3.

“Indemnifying Party” has the meaning ascribed to such term in Section 6.3.

“Interest” means the ownership interest of a Partner in the Partnership (which
shall be considered intangible personal property for all purposes) consisting of
(i) such Partner’s right to receive its Percentage Interest of the Partnership’s
profits, losses, allocations and distributions, (ii) such Partner’s right to
vote or grant or withhold consents with respect to matters related to the
Partnership as provided herein or in the Delaware Act and (iii) such Partner’s
other rights and privileges as herein provided.

 

5



--------------------------------------------------------------------------------

“Internal Transfer” has the meaning ascribed to such term in Section 8.1(a).

“Internal Transferee” has the meaning ascribed to such term in Section 8.1(a).

“Laws” means all applicable statutes, laws, rules, regulations, orders,
ordinances, judgments and decrees of any Governmental Body, including the common
or civil law of any Government Body.

“Liabilities” has the meaning ascribed to such term in Section 6.1.

“Liquidating Distribution” has the meaning ascribed to such term in
Section 10.2(d).

“Liquidator” has the meaning ascribed to such term in Section 10.2.

“Loss” means, for any taxable period or portion thereof, each item of loss and
deduction for such period determined in accordance with Section 3.4(b).

“Majority” means one or more Partners having among them more than 50% of the
Interests of all Partners entitled to vote.

“Management Committee” means the committee comprised of the individuals
designated by the Partners pursuant to Section 5.2 hereof and all other
individuals who may from time to time be duly appointed by the Partners to serve
as representatives of such committee in accordance with the provisions hereof,
in each case so long as such individual shall continue in such capacity in
accordance with the terms hereof. References herein to the Management Committee
shall refer to such individuals collectively in their capacity as
representatives on such committee.

“Marketed Interest” has the meaning ascribed to such term in Section 8.3(a).

“Mcf” shall mean one thousand cubic feet.

“Midstream Partner” has the meaning ascribed to such term in the preamble.

“Minimum Gain Attributable to a Partner Nonrecourse Debt” means the amount
determined in accordance with the principles of Regulations section
1.704-2(i)(3).

“MLP” means DCP Midstream Partners, LP, a Delaware limited partnership.

“MLP Partner” has the meaning ascribed to such term in the preamble.

 

6



--------------------------------------------------------------------------------

“MLP Partnership Agreement” means the Second Amended and Restated Agreement of
the Limited Partnership of the MLP, dated November 1, 2006, as it may be amended
and restated from time to time.

“MLP Storage G&A Expenses” means a value equal to (i) the product of (A) G&A
Expenses, (B) 0.3333, and (C) 0.20, (ii) divided by 12.

“MLP Storage Opex” shall means a value equal to the product of (i) 0.3333 and
(ii) the operating expenses incurred each Month by the JV and tracked separately
from and attributable only to the Storage Business; MLP Storage Opex shall not
include any operating expenses attributable to the CIPCO’s natural gas gathering
business and other activities.

“Monetary Default” has the meaning ascribed to such term in Section 9.1(c).

“Month” shall mean period beginning at 9:00 a.m. central clock time on the first
day of a calendar month and ending at 9:00 a.m. central clock time on the first
day of the succeeding calendar month.

“Monthly Storage Revenue” means the sum of (i) the product of (A) $[***] and
(B) Available Storage Capacity (which product shall nevertheless be deemed to be
a fixed value each month equaling $[***], unless and until (I) Cavern 4
commences commercial operation or (II) Available Storage Capacity is reduced for
any reason) and (ii) the product of (A) $[***] and (B) the volume of residue gas
volumes measured (in Mcf) during a Month at the tailgates of the Partnership’s
subsidiary’s W. Beaumont and Port Arthur natural gas processing plants located
in Jefferson County, Texas. Beginning with calendar year 2012, the value in
(i) above only, shall be increased each calendar year be the product of
(x) [***] and (y) the percentage increase in the Consumer Price Index - All
Urban Consumers, U.S. City Average, Not Seasonally Adjusted for the prior
calendar year.

“Negotiation Period” has the meaning ascribed to such term in Section 8.3(a).

“Net Agreed Value” means (i) in the case of any Contributed Property, the fair
market value of such property reduced by any liabilities either assumed by the
Partnership upon such contribution or to which such property is subject when
contributed, and (ii) in the case of any property distributed to a Partner by
the Partnership, the Partnership’s Carrying Value of such property at the time
such property is distributed, reduced by any indebtedness either assumed by such
Partner upon such distribution or to which such property is subject at the time
of distribution as determined under section 752 of the Code.

“Net Monthly Storage Revenue” means the Monthly Storage Revenue decreased by the
sum of (i) MLP Storage G&A Expenses and (ii) and MLP Storage Opex.

 

7



--------------------------------------------------------------------------------

“Nonrecourse Built-in Gain” means with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or negative hedge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Section 4.2(b)(i)(A) or 4.2(b)(ii)(A) if such
properties were disposed of in a taxable transaction in full satisfaction of
such liabilities and for no other consideration.

“Nonrecourse Debt” has the meaning set forth in Regulations section
1.704-2(b)(4).

“Nonrecourse Deductions” means any and all items of loss, deduction, or
expenditure (described in section 705(a)(2)(B) of the Code) that, in accordance
with the principles of Regulations section 1.704-2(b)(i) are attributable to a
Nonrecourse Liability.

“Nondefaulting Partner” has the meaning ascribed to such term in Section 9.1.

“Non-Selling Partner” has the meaning ascribed to such term in Section 8.3(a).

“Notice Period’ has the meaning ascribed to such term in Section 8.3(a).

“Operator” has the meaning ascribed to such term in Section 7.1.

“Parent” means (a) with respect to the Midstream Partner, DCP Midstream, LLC, a
Delaware limited liability company, (b) with respect to the MLP Partner, MLP,
and (c) with respect to GSRH, DCP Midstream, LLC.

“Partner Indemnitee” has the meaning ascribed to such term in Section 6.2.

“Partners” means GSRH, the Midstream Partner, the MLP Partner and any other
Persons who are admitted as Partners in the Partnership pursuant to this
Agreement, but does not include any Person who has become a Withdrawn Partner.

“Partnership” has the meaning ascribed to such term in Section 1.1.

“Partnership Assets” means the assets and properties owned, leased or used by
the Partnership in its business, including without limitation, all of the
ownership interests in various subsidiary limited liability companies which
collectively own and operate certain natural gas storage, intrastate
transportation, midstream gathering, compression, dehydrating, and processing
assets located principally in Jefferson, Liberty, Orange, and Chambers,
Counties, Texas.

“Partnership Indemnitee” has the meaning ascribed to such term in Section 6.1.

“Partnership Minimum Gain” means the amount determined pursuant to Treasury
Regulations section 1.704-2(d).

 

8



--------------------------------------------------------------------------------

“Percentage Interest” means, with respect to a Partner, the percentage set forth
opposite such Partner’s name on Schedule 3.1, subject to adjustment pursuant to
a transfer of an Interest by a Partner or the issuance of new Interests by the
Partnership, in either case, in compliance with the terms of this Agreement.

“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, limited liability company, trust, estate,
unincorporated organization or Governmental Body.

“Purchase Notice” has the meaning ascribed to such term in Section 8.3(a).

“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by section 734 or 743 of the Code)
upon the disposition of any property or asset of the Partnership, which gain is
characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.

“Regulations” means the U.S. Treasury Regulations promulgated under the Code, as
in effect from time to time.

“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Partnership recognized for federal income tax purposes resulting
from a sale, exchange or other disposition of a Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated to
Section 4.2(b)(i)(A) or 4.2(b)(ii)(A), to eliminate Book Tax Disparities.

“Sale Offer” has the meaning ascribed to such term in Section 8.3(a).

“Selling Partner” has the meaning ascribed to such term in Section 8.3(a).

“Schedule” shall mean any schedule attached hereto.

“Storage Business” shall mean the natural gas storage business and associated
intrastate gas transportation activity conducted by CIPCO at its Spindletop
storage facility located south of Beaumont in Jefferson County, Texas.

“Targeted Distribution Amounts” has the meaning ascribed to such term in
Section 10.2(d).

“Tax Matters Partner” has the meaning ascribed to such term in Section 11.4(a).

“Third Party Action” has the meaning ascribed to such term in Section 6.3.

“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the fair market value of
such property as of such date over (b) the Carrying Value of such property as of
such date (prior to any

 

9



--------------------------------------------------------------------------------

adjustment to be made pursuant to Section 3.4(d) or 3.4(e) as of such date). In
determining such Unrealized Gain, the aggregate cash amount and fair market
value of a Partnership asset (including cash or cash equivalents) shall be
determined by the Partnership and agreed to by the Partners using such
reasonable method of valuation as it may adopt.

“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to
Section 3.4(d) or 3.4(e) as of such date) over (b) the fair market value of such
property as of such date. In determining such Unrealized Loss, the aggregate
cash amount and fair market value of a Partnership asset (including cash or cash
equivalents) shall be determined by the Partnership and agreed to by the
Partners using such reasonable method of valuation as it may adopt.

“Voting Stock” means the securities or other ownership interest in any Person
which have ordinary voting power under ordinary circumstances to elect the
directors (or the equivalent) of such Person.

“Withdraw” including the correlative terms “Withdrawn”, “Withdrawing” and
“Withdrawal”, means the withdrawal, resignation or retirement of a Partner from
the Partnership as a partner. Such terms shall not include any transfer of a
Partner’s Interest in accordance with the terms of this Agreement, even though
the Partner making such a transfer may cease to be a Partner as a result of such
transfer.

“Withdrawn Partner” has the meaning ascribed to such term in Section 9.5.

1.3 Rules of Construction. For purposes of this Agreement, including the
Exhibits and Schedules hereto:

(a) General. Unless the context otherwise requires, (i) “or” is not exclusive;
(ii) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP; (iii) words in the singular include the plural and words
in the plural include the singular; (iv) words in the masculine include the
feminine and words in the feminine include the masculine; (v) any date specified
for any action that is not a Business Day shall be deemed to mean the first
Business Day after such date; (vi) a reference to a Partner includes its
successors and permitted assigns; and (vii) any reference to $ or dollars shall
be a reference to U.S. dollars.

(b) Articles and Sections. Reference to Articles and Sections are, unless
otherwise specified, to Articles and Sections of this Agreement.

1.4 MLP Partnership Agreement. Notwithstanding any other provision of this
Agreement, the Partners agree that to the extent any provision of this Agreement
contradicts with or is in conflict with any provision of the MLP Partnership
Agreement, the provisions of the MLP Partnership Agreement shall control.

 

10



--------------------------------------------------------------------------------

ARTICLE 2

ORGANIZATION AND CONDUCT OF BUSINESS

2.1 Formation of the General Partnership. The Midstream Partner and GSRH formed
the Partnership as a Delaware general partnership under and pursuant to the
Delaware Act on November 4, 2010 (the “Formation Date”), and caused a statement
of partnership existence to be filed with the Secretary of State of the State of
Delaware as of November 8, 2010. All actions by the Midstream Partner and GSRH
in making such filing are hereby ratified, adopted and approved. The rights and
liabilities of the Partners will be determined pursuant to the Delaware Act and
this Agreement. To the extent that there is any conflict or inconsistency
between any provision of this Agreement and any non-mandatory provision of the
Delaware Act, the provisions of this Agreement shall control and take
precedence.

2.2 Foreign Qualification. Prior to the Partnership’s conducting business in any
jurisdiction other than Delaware, to the extent required by Law, the Management
Committee shall cause the Partnership to comply, to the extent procedures are
available and those matters are reasonably within the control of the Management
Committee, with all requirements necessary to qualify the Partnership as a
foreign partnership in such jurisdiction. At the request of the Management
Committee, each Partner shall execute, acknowledge, swear to and deliver all
certificates and other instruments that are necessary or appropriate to qualify
the Partnership as a foreign partnership in all such jurisdictions in which the
Partnership may conduct business.

2.3 Purpose. The business and purposes of the Partnership shall be (i) to own
and operate the Partnership Assets and (ii) to engage in such other business
activities that may be undertaken by a partnership under the Delaware Act as the
Partners may from time to time determine; provided, however, that the Partners
determine, as of the date of the acquisition or commencement of such other
business activity, that such activity (a) generates “qualifying income” (as such
term is defined pursuant to section 7704 of the Code) or (b) enhances the
operations of an activity of the Partnership that generates qualifying income.

2.4 Place of Business. The principal place of business of the Partnership shall
be 370 17th Street, Suite 2500, Denver, Colorado 80202 or such other place as
the Partners may from time to time determine. The registered office of the
Partnership in the State of Delaware shall be 1209 Orange Street, Wilmington,
New Castle County, Delaware 19801, and the registered agent for service of
process on the Partnership shall be The Corporation Trust Company, whose
business address is the same as the Partnership’s registered office (or such
other registered office and registered agent as the Partners may from time to
time select).

 

11



--------------------------------------------------------------------------------

2.5 Term. The Partnership shall continue indefinitely unless dissolved in
accordance with Section 10.1.

2.6 Business Opportunities; No Implied Duty. Except as may be provided in the
MLP Partnership Agreement, the Partners and their respective Affiliates may
engage, directly or indirectly, without the consent of the other Partners or the
Partnership, in other business opportunities, transactions, ventures or other
arrangements of any nature or description, independently or with others,
including without limitation business of a nature which may be competitive with
or the same as or similar to the business of the Partnership, regardless of the
geographic location of such business, and without any duty or obligation to
account to the other Partners or the Partnership in connection therewith.

ARTICLE 3

CAPITAL STRUCTURE

3.1 Percentage Interests. The Percentage Interests of the Partners on the date
hereof are set forth on Schedule 3.1 hereto. Upon the transfer by a Partner of
all or a portion of such Partner’s Interest pursuant to Article 8 or the
issuance of new Interests by the Partnership in compliance with this Agreement,
Schedule 3.1 shall be updated to reflect the Percentage Interests of the
Partners effective upon such transfer or issuance.

3.2 Capital Contributions. The Partners shall make Capital Contributions of
cash, property or services as follows:

(a) Agreed Contributions. The Partners shall make Capital Contributions of cash,
property or services they determine and approve pursuant to Section 5.4. If the
Partners determine and approve pursuant to Section 5.4 that cash Capital
Contributions should be made for any purpose, the Partners shall make such cash
Capital Contributions in proportion to their respective Percentage Interests in
such amounts and on such dates as the Partners may determine. The Management
Committee shall issue a written request to each Partner for payment of such cash
Capital Contributions on such due dates and in such amounts; provided, that the
due date for any such cash Capital Contribution shall be no less than 5 days
after the date such written request is issued to the Partners. All Capital
Contributions received by the Partnership after the due date specified in such
written request shall be accompanied by interest on such overdue amounts, which
interest shall be payable to the Partnership and shall accrue from and after
such specified dates until paid at the Agreed Rate.

(b) Mandatory Contributions. If the Midstream Partner elects not to fund
shortfalls in Net Monthly Storage Revenues by assigning its distribution rights
to the MLP Partner, the Midstream Partner shall make the Capital Contributions
required by Section 4.3 within 30 days following the end of each Distribution
Period. All Capital Contributions received by the Partnership after such date
shall be accompanied by interest on such overdue amounts, which interest shall
be payable to the Partnership and shall accrue from and after such specified
dates until paid at the Agreed Rate.

 

12



--------------------------------------------------------------------------------

3.3 No Voluntary Contributions; Interest. No Partner shall make any Capital
Contributions to the Partnership except pursuant to this Article 3. No Partner
shall be entitled to interest on its Capital Contribution.

3.4 Capital Accounts. A separate Capital Account shall be established and
maintained for each Partner in accordance with Regulations section
1.704-2(b)(2)(iv), Section 4.1 and the following terms and conditions:

(a) Increases and Decreases. Each Partner’s Capital Account shall be
(i) increased by (A) the amount of cash or cash equivalent Capital Contributions
made by such Partner, (B) the Net Agreed Value of non-cash assets contributed as
Capital Contributions by such Partner, and (C) allocations to such Partner of
Partnership income and gain (or items thereof), including, without limitation,
income and gain exempt from tax and income and gain described in Regulations
section 1.704-1(b)(2)(iv)(g), but excluding income and gain described in
Regulations section 1.704-1(b)(4)(i); and (ii) shall be decreased by (A) the
amount of cash or cash equivalents distributed to such Partner by the
Partnership, (B) the Net Agreed Value of any non-cash assets or other property
distributed to such Partner by the Partnership, and (C) allocations to such
Partner of Partnership losses and deductions (or items thereof), including
losses and deductions described in Regulations section 1.704-1(b)(2)(iv)(g) (but
excluding losses or deductions described in Regulations section 1.704-1(b)(4)(i)
or (iii)).

(b) Computation of Amounts. For purposes of computing the amount of any item of
income, gain, loss or deduction to be reflected in the Partners’ Capital
Accounts, the determination, recognition and classification of any such item
shall be the same as its determination, recognition and classification for
federal income tax purposes (including, without limitation, any method of
depreciation, cost recovery or amortization used for that purpose), provided
that:

(i) All fees and other expenses incurred by the Partnership to promote the sale
of (or to sell) any interest that can neither be deducted nor amortized under
section 709 of the Code, if any, shall, for purposes of Capital Account
maintenance, but treated as an item of deduction at the time such fees and other
expenses are required and shall be allocated among the Partners pursuant to
Sections 4.1 and 4.2.

(ii) Except as otherwise provided in Regulations section 1.704-1(b)(2)(iv)(m),
the computation of all items of income, gain, loss and deduction shall be made
without regard to any election under section 754 of the Code which may be made
by the Partnership and, as to those items described in section 705(a)(1)(B) or
705(a)(2)(B) of the Code, without regard to the fact that such items are not
includable in gross income or are neither currently deductible nor capitalized
for federal income tax purposes.

 

13



--------------------------------------------------------------------------------

(iii) Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.

(iv) In accordance with the requirements of section 704(b) of the Code, any
deductions for depreciation, cost recovery or amortization attributable to any
Contributed Property shall be determined as if the adjusted basis of such
property on the date it was acquired by the Partnership was equal to the Agreed
Value of such property on the date if was acquired by the Partnership. Upon an
adjustment pursuant to Section 3.4(d) or 3.4(e) to the Carrying Value of any
Partnership property subject to depreciation, cost recovery or amortization, any
further deductions for such depreciation, cost recovery or amortization
attributable to such property shall be determined (A) as if the adjusted basis
of such property were equal to the Carrying Value of such property immediately
following such adjustment and (B) using a rate of depreciation, cost recovery or
amortization derived from the same method or useful life (or, if applicable, the
remaining useful life) as is applied for federal income tax purposes; provided,
however, that if the asset has a zero adjusted basis for federal income tax
purposes, depreciation, cost recovery or amortization deductions shall be
determined using any reasonable method that the Partnership may adopt.

(c) Transferees. A transferee of all or a part of a Partner’s Interest shall
succeed to all or the transferred part of the Capital Account of the
transferring Partner.

(d) Contributed Unrealized Gains and Losses. Consistent with the provisions of
the Regulations section 1.704-1(b)(2)(iv)(f), on an issuance of additional
Interests for cash or Contributed Property, the Capital Accounts of all Partners
and the Carrying Value of each Partnership property immediately prior to such
issuance shall be adjusted upward or downward to reflect any Unrealized Gain or
Unrealized Loss attributable to such Partnership property, as if such Unrealized
Gain or Unrealized Loss had been recognized on an actual sale of each such
property immediately prior to such issuance and had been allocated to the
Partners at such time pursuant to Section 4.1.

(e) Distributed Unrealized Gains and Losses. In accordance with Regulations
section 1.704-1(b)(2)(iv)(f), immediately prior to any distribution to a Partner
of any Partnership property (other than a distribution of cash or cash
equivalents that are not in redemption or retirement of a Partner’s Interest),
the Capital Accounts of all Partners and the Carrying Value of each Partnership
property shall be adjusted upward or downward to reflect any Unrealized Gain or
Unrealized Loss attributable to such Partnership property, as if such Unrealized

 

14



--------------------------------------------------------------------------------

Gain or Unrealized Loss had been recognized in a sale of such property
immediately prior to such distribution for an amount equal to its fair market
value (which shall be determined by the Partnership using any valuation method
it deems reasonable under the circumstances), and had been allocated to the
Partners at such time, pursuant to Section 4.1.

(f) Code Compliance. Notwithstanding any provision in this Agreement to the
contrary, each Partner’s Capital Account shall be maintained and adjusted in
accordance with the Code and the Regulations thereunder, including without
limitation (i) the adjustments permitted or required by Code section 704(b) and,
to the extent applicable, the principles expressed in Code section 704(c) and
(ii) the adjustments required to maintain capital accounts in accordance with
the “substantial economic effect test” set forth in the Regulations under Code
section 704(b).

3.5 Return of Capital. No Partner shall have the right to demand a return of
such Partner’s Capital Contributions (or the balance of such Partner’s Capital
Account). Further, no Partner has the right (i) to demand and receive any
distribution from the Partnership in any form other than cash or (ii) to bring
an action of partition against the Partnership or its property. Neither the
Partners nor the Management Committee shall have any personal liability for the
repayment of the Capital Contributions from Partners. No Partner is required to
contribute or to lend any cash or property to the Partnership to enable the
Partnership to return any other Partner’s Capital Contribution.

ARTICLE 4

ALLOCATIONS AND DISTRIBUTIONS

4.1 Allocations for Capital Account Purposes. For purposes of maintaining the
Capital Accounts and in determining the rights of the Partners among themselves,
the Partnership’s items of income, gain, loss and deduction (computed in
accordance with Section 3.4(b)) shall be allocated among the Partners in each
taxable year or portion thereof (an “Allocation Period”) as provided herein
below.

(a) Income & Loss Generally. Until either the Midstream Partner or the MLP
Partner has delivered an Allocation Notice, all items of Income or Loss, as the
case may be, and each item of income, gain, loss and deduction entering into the
computation thereof, shall be allocated to the Partners as follows:

 

  (i) All Income and Loss of the Partnership from or attributable to the Storage
Business will be allocated as follows:

a. first, an amount of Income equal to the Net Monthly Storage Revenue shall be
allocated to the MLP Partner;

b. second, the Partners shall be allocated all non-cash items of Income and Loss
from or attributable to the Storage Business, in accordance with their
respective Percentage Interest; and

 

15



--------------------------------------------------------------------------------

c. third, the remainder of all Income and Loss from or attributable to the
Storage Business shall be allocated to the Midstream Partner and GSRH in
accordance with their respective Percentage Interest.

 

  (ii) All remaining Income and Loss of the Partnership shall be allocated to
the Partners in accordance with their respective Percentage Interest,

provided, however, that Losses shall not be allocated pursuant to this
Section 4.1(a) to the extent that such allocation would cause any Partner to
have a deficit balance in its Adjusted Capital Account at the end of such
taxable year (or increase any existing deficit balance in its Adjusted Capital
Account).

(b) Income & Loss Following Allocation Notice. Beginning with the first
Distribution Period that begins immediately following the date that is the 7
year anniversary of the date of this Agreement, either the MLP Partner or the
Midstream Partner may deliver to the other a notice (the “Allocation Notice”)
terminating the application of (i) the allocations set forth in Section 4.1(a)
and (ii) the distributions set forth in Section 4.3(a). Following the delivery
of an Allocation Notice, all items of Income or Loss, as the case may be,
attributable to Allocation Periods after the delivery of the Allocation Notice,
and each item of income, loss and deduction entering into the computation
thereof, shall be allocated to the Partners in accordance with its respective
Percentage Interest; provided, however, that Losses shall not be allocated
pursuant to this Section 4.1(b) to the extent that such allocation would cause a
Partner to have a deficit balance in its Adjusted Capital Account at the end of
such taxable year (or increase any existing deficit balance in its Adjusted
Capital Account).

(c) Nonrecourse Liabilities. For the purposes of Regulations section
1.752-3(a)(3), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (A) the amount of Partnership Minimum Gain
and (B) the total amount of Nonrecourse Built-in Gain shall be allocated among
the Partners in accordance with their respective Percentage Interests.

(d) Partnership Minimum Gain Chargeback. Notwithstanding the other provisions of
this Section 4.1, except as provided in Regulations section 1.704-2(f)(2)
through (5), if there is a net decrease in Partnership Minimum Gain during any
Partnership taxable year, each Partner shall be allocated items of Partnership
income and gain for such period (and, if necessary, subsequent periods) in the
manner and amounts provided in Regulations sections 1.704-2(f)(6) and (g)(2) and
section 1.704-2(j)(2)(i), or any successor provisions. For purposes of this
Section 4.1(d), each Partner’s Adjusted Capital Account balance

 

16



--------------------------------------------------------------------------------

shall be determined, and the allocation of income or gain required hereunder
shall be effected, prior to the application of any other allocations pursuant to
this Section 4.1 with respect to such taxable year (other than an allocation
pursuant to Section 4.1(h) or (i)).

(e) Chargeback of Minimum Gain Attributable to Partner Nonrecourse Debt.
Notwithstanding the other provisions of this Section 4.1 (other than
Section 4.1(d), except as provided in Regulations section 1.704-2(i)(4)), if
there is a net decrease in Minimum Gain Attributable to Partner Nonrecourse Debt
during any Partnership taxable period, any Partner with a share of Minimum Gain
Attributable to Partner Nonrecourse Debt at the beginning of such taxable period
shall be allocated items of Partnership income and gain for such period (and, if
necessary, subsequent periods) in the manner and amounts provided in Regulations
sections 1.704-2(i)(4) and 1.704-2(j)(2)(ii), or any successor provisions. For
purposes of this Section 4.1, such Partner’s Adjusted Capital Account balance
shall be determined and the allocation of income or gain required hereunder
shall be effected, prior to the application of any other allocations pursuant to
this Section 4.1, other than Sections 4.1(d), (h) and (i), with respect to such
taxable period.

(f) Qualified Income Offset. If any Partner unexpectedly receives adjustments,
allocations or distributions described in Regulations section
1.704-1(b)(2)(ii)(d)(4) through (6) (or any successor provisions), items of
Partnership income and gain shall be specifically allocated to such Partner in
an amount and manner sufficient to eliminate, to the extent required by the
Regulations promulgated under section 704(b) of the Code, the deficit balance,
if any, in its Adjusted Capital Account created by such adjustments, allocations
or distributions as quickly as possible unless such deficit balance is otherwise
eliminated pursuant to Section 4.1(d) or 4.1(e).

(g) Gross Income Offset. If any Partner has a deficit balance in its Adjusted
Capital Account at the end of any Partnership taxable period which is in excess
of the sum of (i) the amount such Partner is obligated to restore pursuant to
any provisions of this Agreement and (ii) the amount such Partner is deemed
obligated to restore pursuant to the penultimate sentences of Regulations
sections 1.704-2(g)(1) and 1.704-2(i)(5), such Partner shall be specifically
allocated items of Partnership gross income and gain in the amount of such
excess as quickly as possible; provided that an allocation pursuant to this
Section 4.1(g) shall be made only if and to the extent that such Partner would
have a deficit balance in its Adjusted Capital Account after all other
allocations provided in this Section 4.1 have been tentatively made as if this
Section 4.1(g) was not in the Agreement.

(h) Nonrecourse Deductions. Nonrecourse Deductions for any taxable year shall be
allocated to the Partners in accordance with their respective Percentage
Interests. If the Partnership determines in its good faith discretion that the
Partnership’s Nonrecourse Deductions must be allocated in a different ratio to

 

17



--------------------------------------------------------------------------------

satisfy the safe harbor requirements of the Regulations promulgated under
section 704(b) of the Code, the Partnership is authorized, upon notice to the
Partners, to revise the prescribed ratio to the numerically closest ratio which
does satisfy the requirements.

(i) Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable year shall be allocated 100% to the Partner that bears the Economic Risk
of Loss for such Partner Nonrecourse Debt to which such Partner Nonrecourse
Deductions are attributable in accordance with Regulations section 1.704-2(i)
(or any successor provision). If more than one Partner bears the Economic Risk
of Loss with respect to a Partner Nonrecourse Debt, such Partner Nonrecourse
Deductions attributable thereto shall be allocated among such Partners ratably
in proportion to their respective shares of such Economic Risk of Loss.

(j) Code Section 754 Adjustments. To the extent an adjustment tax basis of any
Partnership asset pursuant to section 734(b) or 743(b) of the Code is required,
pursuant to Regulations section 1.704-1(b)(2)(iv)(m), to be taken into account
in determining Capital Accounts, the amount of such adjustments to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis), and such
item gain or loss shall be specially allocated to the Partners in a manner
consistent with the manner in which their Capital Accounts are required to be
adjusted pursuant to such section of the Regulations.

4.2 Allocations for Tax Purposes. The Partners agree as follows:

(a) Allocations of Gain, Loss, etc. Except as otherwise provided herein, for
federal income tax purposes, each item of income, gain loss and deduction which
is recognized by the Partnership for federal income tax purposes shall be
allocated among the Partners in the same manner as its correlative item of
“book” income, gain, loss or deduction is allocated pursuant to Section 4.1
hereof.

(b) Book-Tax Disparities. In an attempt to eliminate Book-Tax Disparities
attributable to a Contributed Property or Adjusted Property, items of income,
gain, loss depreciation, amortization and cost recovery deductions shall be
allocated for federal income tax purposes among the Partners as follows:

 

  (i)

In the case of Contributed Property, (A) such items of income, gain, loss,
depreciation, amortization and cost recovery deductions attributable thereto
shall be allocated among the Partners in the manner provided under section
704(c) of the Code and section 1.704-3(d) of the Regulations (i.e. the “remedial
method”) that takes into account the variation between the Agreed Value of such
property and its adjusted basis at the time of contribution;

 

18



--------------------------------------------------------------------------------

 

and (B) any item of Residual Gain or Residual Loss attributable thereto shall be
allocated among the Partners in the same manner as its correlative of “book”
gain or loss is allocated pursuant to Section 4.1.

 

  (ii) In the case of an Adjusted Property, (A) such items of income, gain,
loss, depreciation, amortization and cost recovery deductions attributable
thereto shall be allocated among the Partners in a manner consistent with the
principles of section 704(c) of the Code and section 1.704-3(d) of the
Regulations (i.e. the “remedial method”) to take into account the Unrealized
Gain or Unrealized Loss attributable to such property and the allocations
thereof pursuant to Section 3.4(d) or (e), unless such property was originally a
Contributed Property, in which case such items shall be allocated among the
Partners in a manner consistent with Section 4.2(b)(i); and (B) any item of
Residual Gain or Residual Loss attributable to an Adjusted Property shall be
allocated among the Partners in the same manner as its correlative item “book”
gain or loss is allocated pursuant to Section 4.1.

(c) Conventions/Allocations. For the proper administration of the Partnership,
the Partnership shall (i) adopt such conventions as it deems appropriate in
determining the amount of depreciation, amortization and cost recovery
deductions; and (ii) amend the provisions of this Agreement as appropriate to
reflect the proposal or promulgation of Regulations under section 704(b) or
section 704(c) of the Code. The Partnership may adopt such conventions, make
such allocations and make such amendments to this Agreement as provided in this
Section 4.2(c) only if such conventions, allocations or amendments are
consistent with section 704 of the Code.

(d) Section 743(b). The Partnership may determine to depreciate the portion of
an adjustment under section 743(b) of the Code attributable to unrealized
appreciation in any Adjusted Property (to the extent of the unamortized Book-Tax
Disparity) using a predetermined rate derived from the depreciation method and
useful life applied to the Partnership’s common basis of such property, despite
the inconsistency of such method with Regulations section 1.167(c)-1(a)(6), or
any successor provisions. If the Partnership determines that such reporting
position cannot reasonably be taken, the Partnership may adopt any reasonable
depreciation convention that would not have a material adverse effect on the
Partners.

(e) Recapture Income. Any gain allocated to the Partners upon the sale or other
taxable disposition of any Partnership asset shall, to the extent possible,
after taking into account other required allocations of gain pursuant to

 

19



--------------------------------------------------------------------------------

this Section 4.2 be characterized as Recapture Income in the same proportions
and the same extent as such Partners (or their predecessors in interest) have
been allocated any deductions directly or indirectly giving rise to the
treatment of such gains as Recapture Income.

(f) Section 754. All items of income, gain, loss, deduction and credit
recognized by the Partnership for federal income tax purposes and allocated by
the Partners in accordance with the provisions hereof shall be determined
without regard to any election under section 754 of the Code which may be made
by the Partnership; provided, however, that such allocations, once made, shall
be adjusted as necessary or appropriate to take into account those adjustments
permitted or required by sections 734 and 743 of the Code.

4.3 Distributions.

(a) Distributions Generally. Until either the Midstream Partner or the MLP
Partner has delivered an Allocation Notice, within 30 days following the end of
each Distribution Period, an amount equal to 100% of Available Cash with respect
to such Distribution Period shall, subject to section 15-309 of the Delaware
Act, be distributed in accordance with this Article 4 by the Partnership to the
Partners as follows:

 

  (i) Available Cash derived from or attributable to the Storage Business shall
be distributed as follows:

 

  a. First, an amount equal to the cumulative Net Monthly Storage Revenue
calculated as to the Distribution Period, if any, as of the date of such
distribution will be distributed to the MLP Partner;

 

  b. Second, to Midstream Partner and GSRH the remainder of all Available Cash
derived from or attributable to the Storage Business in accordance with their
respective Percentage Interest; and

 

  (ii) All remaining Available Cash shall be distributed to the Partners in
accordance with their respective Percentage Interest.

If the Partnership has insufficient Available Cash to make all or any portion of
the distribution to the MLP Partner pursuant to Section 4.3(a)(i)a., the
Midstream Partner shall, at its sole option, either (A) assign unto the MLP
Partner so much of the distribution as the Midstream Partner is entitled to
under Sections 4.3(a)(ii) to pay the portion of any distribution deficiency in
the Net Monthly Storage Revenue owing to MLP Partner or (B) make a capital
contribution to the Partnership, the sole use of which shall be to pay the
portion of any distribution deficiency in the Net Monthly Storage Revenue owing
to the MLP Partner. The Midstream Partner may use a combination of A and B above
to satisfy its distribution deficiency funding obligation.

 

20



--------------------------------------------------------------------------------

(b) Distributions Following Allocation Notice. Within 30 days following the end
of each Distribution Period after the delivery of an Allocation Notice, an
amount equal to 100% of Available Cash with respect to such Distribution Period
shall, subject to section 15-309 of the Delaware Act, be distributed in
accordance with this Article 4 by the Partnership to the Partners in accordance
with their respective Percentage Interests.

ARTICLE 5

MANAGEMENT

5.1 The Management Committee. The business and affairs of the Partnership shall
be managed by or under the direction of the Partners acting through the
Management Committee, subject to the delegation of powers and duties to officers
of the Partnership and other Persons as provided for by resolution of the
Management Committee.

5.2 Composition; Removal and Replacement of Representative. The Management
Committee shall be comprised of one representative designated by each Partner.
Each Partner shall designate by written notice to the other Partners its
representatives to serve on the Management Committee and alternates to serve in
such representatives’ absences; provided that the representative designated by
the Midstream Partner shall be deemed to have been designated by GSRH and shall
represent GSRH and GSRH shall be bound by any votes or decisions made by the
Midstream Partner. Each representative and alternate shall serve at the pleasure
of the Partner who appointed such representative and shall represent and bind
such Partner with respect to any matter. Alternates may attend all Management
Committee meetings but shall have no vote at such meetings except in the absence
of the representative for whom he is the alternate. Upon the death, resignation
or removal for any reason of any representative or alternate of a Partner, the
appointing Partner shall promptly appoint a successor. If at any time any
Partner ceases to be a Partner, then the representative of the Management
Committee previously designated by such Partner shall be deemed to be removed
automatically, without any further action on the part of such Partner or the
Partnership, on the date such Partner ceases to be a Partner.

5.3 Officers. The Management Committee may appoint employees of Partners or
their Affiliates to serve as officers of the Partnership, and such officers may
include but not be limited to a president, one or more vice presidents, a
treasurer and a secretary.

5.4 Voting. All decisions, approvals and other actions of any Partner under this
Agreement shall be effected by vote of its representative on the Management
Committee. The Management Committee representative of each Partner shall have
one vote equal to the Percentage Interest of the Partner appointing such
representative and shall exercise such vote on behalf of such appointing Partner
in connection with all matters under this Agreement.

 

21



--------------------------------------------------------------------------------

(a) All decisions and actions with respect to the Partnership and its business
shall be made and taken by the affirmative vote of the Partner or Partners
holding a Majority acting through their representative on the Management
Committee, except as provided in clauses (b) and (c) of this Section 5.4.

(b) In the case of those matters set forth on Schedule 5.4, any decision or
action with respect to such matters shall be made and taken by unanimous
affirmative vote of Partners acting through their representatives on the
Management Committee; provided, that the approval of any such matter set forth
on Schedule 5.4 by the MLP Partner shall not require, and shall not be inferred
to require, that such matter be referred to, considered or approved by the
conflicts committee of the board of directors of the general partner of the MLP
Partner, it being understood that conflicts of interest, if any, shall be
addressed in the manner provided in the MLP Partnership Agreement.

(c) Notwithstanding clauses (a) and (b) of this Section 5.4, if (i) a material
breach or default under a material agreement of the Partnership, (ii) a default
or failure to make payment of an obligation of the Partnership or a failure to
take other action is likely to result in the imposition of a lien upon or a
seizure or other collection action against a material asset or assets of the
Partnership or (iii) a failure to comply with an order of a Governmental Body
having jurisdiction directed to the Partnership, in each case, would be
reasonably likely to have a material adverse effect on the business, operations
or financial condition of the Partnership, any Partner may require all of the
Partners to make a Capital Contribution pursuant to Section 3.2 hereof to cure
such default, pay such obligation, comply with such order or take other action
in connection therewith by delivering written notice of the other Partner of its
intent to require a Capital Contribution pursuant to this Section 5.4(c);
provided, the aggregate amount of such required Capital Contribution may be no
more than the minimum amount necessary to prevent a default, seizure or
noncompliance of the type described in clauses (i), (ii) and (iii) of this
paragraph.

5.5 Meetings of Management Committee. The Partners agree as follows:

(a) Scheduling. Meetings of the Management Committee shall occur when called by
any representatives on the Management Committee. The Partner calling the meeting
shall provide notice of and an agenda for the Management Committee meeting to
all representatives at least 10 Business Days prior to the date of such meeting,
provided that the business matters to be acted upon at any such meeting shall
not be limited to the matters included on such agenda.

(b) Conduct of Business. The Management Committee shall conduct its meetings in
accordance with such rules as it may from time to time establish and the
secretary shall keep minutes of its meetings and issue resolutions evidencing
the actions taken by it. Upon the request of any Partner, the secretary shall
provide such Partner with copies of such minutes and resolutions.

 

22



--------------------------------------------------------------------------------

Management Committee representatives may attend meetings and vote either in
person or through duly authorized written proxies. Unless otherwise agreed, all
meetings of the Management Committee shall be held at the principal office of
the Partnership or by conference telephone or similar means of communication by
which all representatives can participate in the meeting. Any action of the
Management Committee may be taken without a meeting by unanimous written consent
of the representatives.

(c) Quorum. At meetings of the Management Committee representatives of
(i) Partners holding a Majority present in person, by conference telephone or by
written proxy and entitled to vote, shall constitute a quorum for the
transaction of business for purposes for considering matters under
Section 5.4(a) and (ii) all of the Partners present in person, by conference
telephone or by written proxy and entitled to vote, shall constitute a quorum
for the transaction of business for purposes of considering matters under
Section 5.4(b).

5.6 Remuneration. The Management Committee representative and alternate employed
by each Partner shall receive no compensation from the Partnership for
performing services in such capacity. Each Partner shall be responsible for the
payment of the salaries, benefits, retirement allowances and travel and lodging
expenses for its Management Committee representatives or alternates.

5.7 Individual Action by Partners. Subject to the express provisions of this
Agreement, each Partner agrees that it will not exercise its authority under the
Delaware Act to bind or commit the Partnership to agreements, transactions or
other arrangements, or to hold itself out as an agent of the Partnership without
the express authorization of the Management Committee. Except as specifically
set forth in this Agreement or as provided by the Delaware Act, no Partner shall
have any voting rights with respect to its Partnership Interest or any power to
direct or cause the direction of management or policies of the Partnership. No
Partner shall have any fiduciary or quasi-fiduciary duty to the Partnership or
any other Partner pursuant to this Agreement and any standard of care or duty
otherwise imposed on any Partner by this Agreement or under the Act or any Law
shall be eliminated to the fullest extent permitted by Law and each Partner may
vote or not vote, or grant or withhold approval, in such Partner’s sole
discretion, with respect to any action on which it is entitled to vote or grant
approval.

ARTICLE 6

INDEMNIFICATION; LIMITATIONS ON LIABILITY

6.1 Indemnification by the Partnership.

(a) The Partnership shall indemnify and hold harmless each Partner, the
Management Committee representatives and alternates of each Partner and the
officers of the Partnership (each individually, a “Partnership Indemnitee”) from
and against any and all losses, claims, demands, costs, damages, liabilities,

 

23



--------------------------------------------------------------------------------

expenses of any nature (including reasonable attorneys’ fees and disbursements),
judgments, fines, settlements, and other amounts actually and reasonably
incurred by such Partnership Indemnitee and arising from any threatened, pending
or completed claims, demands, actions, suits or proceedings, whether civil,
criminal, administrative or investigative or other, including any appeals to
which a Partnership Indemnitee was or is a party or is threatened to be made a
party (collectively, “Liabilities”), arising out of or incidental to the
business of the Partnership or such Partnership Indemnitee’s status as a
Partner, Management Committee representative or alternate of a Partner or an
officer of the Partnership; provided, however, that the Partnership shall not
indemnify and hold harmless any Partnership Indemnitee for any Liabilities which
are due to actual fraud or willful misconduct of such Partnership Indemnitee.

(b) Rights of Partnership Indemnitee. Reasonable expenses incurred by a
Partnership Indemnitee in defending any claim, demand, action, suit or
proceeding subject to this Section 6.1 shall, from time to time, be advanced by
the Partnership prior to the final disposition of such claim, demand, action,
suit or proceeding upon receipt by the Partnership of an undertaking by the
Partner by or on behalf of such Partnership Indemnitee to repay such amounts if
ultimately determined that such Partnership Indemnitee is not entitled to be
indemnified as authorized in this Section 6.1. The indemnification provided by
this Section 6.1 shall inure solely to the benefit of the Partnership Indemnitee
and his heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons.

6.2 Indemnification by the Partners. Each Partner shall indemnify and hold
harmless the Partnership, the other Partners and their respective Management
Committee representatives and alternates and the officers of the Partnership
(each individually, a “Partner Indemnitee”) for any and all Liabilities that
result solely from the actual fraud or willful misconduct of such Partner, its
Management Committee representatives and alternates or any officer of the
Partnership employed by such Partner or its Affiliates.

6.3 Defense of Action. Promptly after receipt by a Partnership Indemnitee or a
Partner Indemnitee (either an “Indemnified Party”) of a notice of any pending or
threatened claim, demand action, suit, proceeding or investigation made or
instituted by a Person other than another Indemnified Party (a “Third Party
Action”), such Indemnified Party shall, if a claim in respect thereof is to be
made by such Indemnified Party against a Person providing indemnification
pursuant to Sections 6.1 or 6.2 (“Indemnifying Party”), give notice thereof to
the Indemnifying Party. The Indemnifying Party, at its own expense may elect to
assume the defense of any such Third Party Action through its own counsel on
behalf of the Indemnified Party (with full right of subrogation to the
Indemnified Party’s rights and defenses). The Indemnified Party may employ
separate counsel in any such Third Party Action and participate in the defense
thereof; but the fees and expenses of such counsel shall be at the expense of
the Indemnified Party unless the Indemnified Party shall have been advised by
its counsel that there may be one or more legal defenses available to it which
are different from or additional to those available to

 

24



--------------------------------------------------------------------------------

the Indemnifying Party (in which case the Indemnifying Party shall not have the
right to assume the defense of such Third Party Action on behalf of the
Indemnified Party), it being understood, however, that the Indemnifying Party
shall not, in connection with any one action or separate but substantially
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the reasonable fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel) for the Indemnified Parties, and such fees shall be designated in
writing by the Indemnified Parties. All fees and expenses for any such separate
counsel shall be paid periodically as incurred. The Indemnifying Party shall not
be liable for any settlement of any such Third Party Action effected without its
consent unless the Indemnifying Party shall elect in writing not to assume the
defense thereof or fails to prosecute diligently such defense and fails after
written notice from the Indemnified Party to promptly remedy the same, in which
case, the Indemnified Party, without waiving any rights to indemnification
hereunder, may defend such Third Party Action and enter into any good faith
settlement thereof without prior written consent from the Indemnifying Party.
The Indemnifying Party shall not, without the prior written consent of the
Indemnified Party, effect any settlement of any such Third Party Action unless
such settlement includes an unconditional release of the Indemnified Party from
all Liabilities that are the subject of such Third Party Action. The Partners
agree to cooperate in any defense or settlement of any such Third Party Action
and to give each other reasonable access to all information relevant thereto.
The Partners will similarly cooperate in the prosecution of any claim or lawsuit
against any third party. If, after the Indemnifying Party elects to assume the
defense of a Third Party Action, it is determined pursuant to the procedures
described in Section 12.11 that the Indemnified Party is not entitled to
indemnification with respect thereto, the Indemnifying Party shall discontinue
the defense thereof, and if any fees or expenses for separate counsel to
represent the Indemnified Party were paid by the Indemnifying Party, the
Indemnified Party shall promptly reimburse the Indemnifying Party for the full
amount thereof.

ARTICLE 7

OPERATION OF PARTNERSHIP

7.1 Operator. Subject to this Article 7, the Partners agree to appoint the
Midstream Partner as the initial operator of the Partnership (the “Operator”)
and the Midstream Partner accepts such appointment and agrees to act in such
capacity. From time to time, the Management Committee may appoint a successor
operator of the Partnership. The Operator shall be responsible for the
day-to-day operation, maintenance and repair of the Partnership Assets and the
managerial and administrative duties relating thereto. Subject to Section 5.4
and item 10 on Schedule 5.4, the Operator, in its sole discretion, may
subcontract with another Person, including an Affiliate, to perform the
activities required to comply with the responsibilities as Operator hereunder;
provided any such subcontract shall not relieve the Operator of such
responsibilities.

7.2 Expenses. The Operator shall be reimbursed on a monthly basis, or such other
basis as the Operator may determine, for (a) all direct and indirect costs and
expenses it incurs or payments it makes on behalf of the Partnership (including
salary,

 

25



--------------------------------------------------------------------------------

bonus, incentive compensation and other amounts paid to any Person including
Affiliates of the Operator to perform services for the Partnership or for the
Operator in the discharge of its duties in such capacity), and (b) all other
costs and expenses allocable to the Partnership or otherwise incurred by the
Operator in connection with operating the Partnership’s business (including the
Partnership’s allocable share of general and administrative costs and expenses
borne by the Operator and its Affiliates). The Operator shall maintain or cause
to be maintained accurate records of such costs and expenses, and upon written
request, the Operator shall permit any Partner to inspect, or shall provide such
requesting Partner with a copy of such records. The amount for which the
Operator shall be entitled to reimbursement from the Partnership for general and
administrative expenses (including for the Storage Business) shall be as
follows: (a) for calendar year 2011, $10,000,000, and (b) for periods after
calendar year 2011, an amount mutually agreed upon by the Partnership and the
Operator (each of (a) and (b), the “G&A Expenses”). If the Partnership makes any
acquisitions of assets or businesses or the business of the Partnership
otherwise expands prior to December 31, 2011, then G&A Expenses shall be
reasonably increased in order to account for adjustments in the nature and
extent of the general and administrative services provided by the Operator to
the Partnership, which increase shall be made in a manner consistent with the
Partnership’s past practices. Reimbursements pursuant to this Section 7.2 shall
be in addition to any reimbursement due the Operator as a result of
indemnification pursuant to Section 6.1.

7.3 Reimbursement for Insurance. The Partnership shall reimburse the Operator
for all expenses it incurs or payment it makes on behalf of the Partnership for
insurance, including (a) insurance coverage with respect to the Partnership;
(b) insurance coverage with respect to claims related to fiduciary obligations
of officers, directors, and control persons of the Partnership as and if
applicable; and (c) insurance coverage with respect to claims under federal and
state securities laws.

7.4 Accounts. The Management Committee shall establish and maintain one or more
separate bank and investment accounts and arrangements for Partnership funds in
the Partnership’s name with such financial institutions and firms it may
determine. The Partnership may not commingle the Partnership’s funds with the
funds of any other Person. All such accounts shall be and remain the property of
the Partnership and all funds shall be received, held and disbursed for the
purposes specified in this Agreement.

ARTICLE 8

TRANSFER OF INTERESTS

8.1 Restrictions on Transfer. The Partners agree as follows:

(a) Consent. Subject to Sections 8.1(b) and 8.1(c) and except as provided in
Section 8.3(c), no Partner may at any time sell, assign, transfer, convey,
merge, consolidate, reorganize or otherwise dispose of all or any part of such
Partner’s Interest without the express written consent of the other Partners,
which consent may be granted or withheld by any such other Partners in its
absolute discretion; provided, however, that subject to Sections 8.1(b) and
8.1(c),

 

26



--------------------------------------------------------------------------------

and upon notice to the other Partners, any Partner may transfer (an “Internal
Transfer”) its respective Interest to (i) one or more Persons wholly owned
directly or indirectly by the ultimate parent of such Partner or (ii) any of the
other Partners (each, an “Internal Transferee”), in each case without the
consent of the other Partners, and such Internal Transferee shall be admitted as
a Partner.

(b) Certain Prohibited Transfers. No Partner shall transfer all or any part of
its Interest if such transfer (i) (either considered alone or in the aggregate
with prior transfers by the same Partner or any other Partners) would result in
the termination of the Partnership for federal income tax purposes; (ii) would
result in violation of the Delaware Act or any other applicable Laws; or
(iii) would result in a default under or termination of an existing financial
agreement to which the Partnership is a party or acceleration of debt
thereunder.

(c) Defaulting Partners. No Defaulting Partner may transfer its Interest except
(i) as expressly provided under Article 8, and (ii) with the consent of the
Nondefaulting Partners.

(d) Effect of Prohibited Transfers. Any offer or purported transfer of a
Partner’s Interest in violation of the terms of this Agreement shall be void.

8.2 Possible Additional Restrictions on Transfer. Notwithstanding anything to
the contrary contained in this Agreement, in the event of (i) the enactment (or
imminent enactment) of any legislation, (ii) the publication of any temporary or
final Regulations, (iii) any ruling by the Internal Revenue Service or (iv) any
judicial decision that in any such case, in the opinion of counsel, would result
in the taxation of the Partnership for federal income tax purposes as a
corporation or would otherwise subject the Partnership to being taxed as an
entity other than a partnership for federal income tax purposes, this Agreement
shall be deemed to impose such restrictions on the transfer of a Partner’s
Interest as may be required, in the opinion of counsel to the Partnership, to
prevent the Partnership from being taxed as a corporation or otherwise being
taxed as an entity other than a partnership for federal income tax purposes, and
the Partners thereafter shall amend this Agreement as necessary or appropriate
to impose such restrictions.

8.3 Right of First Offer. The Partners agree as follows:

(a) Initial Offer to Partners. If a Partner (the “Selling Partner”) desires to
sell or otherwise transfer all or a portion of its Interest (the “Marketed
Interest”) other than pursuant to an Internal Transfer, such Selling Partner
shall submit to each of the other Partners (the “Non-Selling Partners”) a good
faith offer (a “Sale Offer”), which Sale Offer shall include a form of
acquisition agreement that specifies the form and amount of consideration to be
received and the other material terms on which the Selling Partner proposes to
sell the Marketed Interest. Upon receipt of a Sale Offer, a Non-Selling Partner
interested in purchasing all of such Marketed Interest shall deliver written
notice (a “Purchase Notice”) to the Selling Partner within 20 days of receipt of
such Sale Offer (the “Notice Period”).

 

27



--------------------------------------------------------------------------------

Upon the expiration of such Notice Period, the Selling Partner and any
Non-Selling Partners that have timely delivered a Purchase Notice to the Selling
Partner shall have 45 days (the “Negotiation Period”) to negotiate and enter
into a definitive agreement pursuant to which such Non-Selling Partner(s) will
acquire the Marketed Interest. If the parties enter into a definitive agreement
within such Negotiation Period, the Non-Selling Partner shall acquire the
Marketed Interest pursuant to the terms of such definitive agreement. The
closing under any such definitive agreement may occur after the expiration of
such Negotiation Period. If more than one Non-Selling Partner delivers a
Purchase Notice to the Selling Partner, each such Non-Selling Partner shall be
entitled to acquire a pro rata portion of the Marketed Interest determined by
dividing such Non-Selling Partner’s Percentage Interest by the aggregate
Percentage Interests of all of the Non-Selling Partners that delivered a
Purchase Notice.

(b) Negotiation with Third Party. If (i) no Non-Selling Partner delivers a
Purchase Notice to the Selling Partner prior to the expiration of the Notice
Period, (ii) the Non-Selling Partner(s) and the Selling Partner are unable to
enter into a definitive agreement prior to the expiration of the Negotiation
Period, or (iii) a definitive agreement is timely entered into but is
subsequently terminated prior to closing, then the Selling Partner shall have
120 days to market, offer, negotiate and consummate the sale of the Marketed
Interest to a third party; provided, however, the Selling Partner may not
consummate any such sale to a third party unless (i) the acquisition
consideration to be paid by such third party is at least equal in value to the
consideration set forth in the Sale Offer and (ii) the other terms and
provisions of such sale are not materially more favorable to such third party
than the terms and provisions contained in the Sale Offer. If the Selling
Partner is unable to consummate the sale of the Marketed Interest to a third
party within in the 120-day period referred to in the immediately preceding
sentence, such Selling Partner must make another Sale Offer to each of the
Non-Selling Partners, as provided in Section 8.3(a), and otherwise comply with
the provisions of this Section 8.3 in order to sell such Marketed Interest.

(c) Applicability of Transfer Restrictions. All transfers pursuant to this
Section 8.3 must comply with the restrictions on transfers set forth in
Sections 8.1 and 8.2, except that a transfer to a third party after compliance
with this Section 8.3 shall not require the consent of the Non-Selling Partners.

8.4 Substituted Partners. As of the effectiveness of any transfer of an Interest
permitted under this Agreement, (i) any transferee acquiring the Interest of a
Partner shall be deemed admitted as a substituted Partner with respect to the
Interest transferred, and (ii) such substituted Partner shall be entitled to the
rights and powers and subject to the restrictions and liabilities of the
transferring Partner with respect to the Interest so acquired. No purported
transfer of an Interest in violation of the terms of this Agreement (including
any transfer occurring by operation of Law) shall vest the purported transferee
with any rights, powers or privileges hereunder, and no such purported
transferee shall be deemed a Partner hereunder for any purposes or have any
right to vote or consent with

 

28



--------------------------------------------------------------------------------

respect to Partnership matters, to inspect Partnership records, to maintain
derivative proceedings, to maintain any action for an accounting or to exercise
any other rights of a Partner hereunder or under the Delaware Act.

8.5 Documentation; Validity of Transfer. No purported transfer of a Partner’s
Interest shall be effective as to the Partnership or the other Partners unless
and until the applicable provisions of Sections 8.1, 8.2 and 8.3 have been
satisfied and such other Partners have received a document in a form acceptable
to such other Partners executed by both the transferring Partner (or its legal
representative) and the transferee. Such document shall include: (i) the notice
address of the transferee and such transferee’s express agreement to be bound by
all the terms and conditions of this Agreement with respect to the Interest
being transferred; (ii) the Interests of the transferring Partner and the
transferee after the transfer; and (iii) representations and warranties from
both the transferring Partner and the transferee that the transfer was made in
accordance with all applicable Laws and the terms and conditions of this
Agreement. Each transfer shall be effective against the Partnership and the
other Partners as of the first Business Day of the calendar month immediately
succeeding the Partnership’s receipt of the document required by this
Section 8.5, and the applicable requirements of Section 8.1, 8.2 and 8.3 have
been met.

ARTICLE 9

DEFAULT AND WITHDRAWAL

9.1 Events of Default. If any of the following events occur:

(a) the Bankruptcy, insolvency, dissolution, liquidation, death, retirement,
resignation, termination, expulsion of a Partner or the occurrence of any other
event under the Delaware Act which terminates the continued status as a partner
of a Partner in the Partnership;

(b) all or any part of the Interest of Partner is seized by a creditor of such
Partner, and the same is not released from seizure or bonded out within 30 days
from the date of the notice of seizure;

(c) a Partner (i) fails to provide any Capital Contribution requested by a
Partner pursuant to Section 5.4(c) or as otherwise required by Article 3,
(ii) fails to indemnify or reimburse the other Partners for the liabilities and
obligations as set forth in this Agreement, or (iii) fails to perform or fulfill
when due any other material financial or monetary obligation imposed on such
Partner in this Agreement and, in each case, such failure continues for 15 days
or such shorter period as may be specified for a Default under such agreement
relating to borrowed money (each of the foregoing, a “Monetary Default”);

(d) a Partner Defaults or otherwise fails to perform or fulfill any material
covenant, provision or obligation (other than financial or monetary obligations,
which are covered in Section 9.1(c)) under this Agreement or any

 

29



--------------------------------------------------------------------------------

agreement relating to borrowed money to which the Partnership is a party and
such failure continues for 30 days or such shorter period as may be specified
for a Default under such agreement relating to borrowed money; or

(e) a Partner transfers or attempts to transfer all or any portion of its
Interest in the Partnership other than in accordance with the terms of this
Agreement;

then a “Default” hereunder shall be deemed to have occurred. The Partner with
respect to which one or more events of Default has occurred shall be referred to
as the “Defaulting Partner”, and the other Partners shall be referred to as the
“Nondefaulting Partners.”

9.2 Consequence of a Default. The Partners agree that upon the occurrence of a
Default, the rights of the Nondefaulting Partners and Defaulting Partner shall
be as follows:

(a) Suspension of Certain Rights Upon Monetary Default. Notwithstanding anything
in this Agreement to the contrary, no distribution shall be made to any
Defaulting Partner who is in Monetary Default, and the voting rights under this
Agreement of any Defaulting Partner who is in Monetary Default shall be
transferred to the Nondefaulting Partners. So long as any Monetary Default is
continuing, the Defaulting Partner assigns to the Nondefaulting Partners (i) its
rights to receive any and all distributions under this Agreement, and such
distributions shall be payable to the Nondefaulting Partners as reimbursements
for losses, damages, costs and expense resulting directly or indirectly from
such Monetary Default and (ii) its voting rights under this Agreement. If the
Defaulting Partner shall dispute whether an event of Default has occurred, or
the amount of the loss, damage, cost or expense incurred by the Nondefaulting
Partner as a consequence of a Monetary Default, the matter shall be submitted
promptly to the dispute resolution procedure provided for in Section 12.11
hereof.

(b) Options of Nondefaulting Partners Upon Any Event of Default. The
Nondefaulting Partners may, but are not obligated to, take one or more of the
following actions upon the occurrence of a Default:

(i) cure the Default (including, if applicable, by making a cover payment) and
cause the cost of such cure to be charged against a special loan account
established for the Defaulting Partner until the entire amount of such costs
plus interest on the unpaid balance in accordance with Section 3.2(a) shall have
been paid or reimbursed to the Nondefaulting Partners from any subsequent
distributions made pursuant to this Agreement to which the Defaulting Partner
would otherwise have been entitled, which amounts shall be paid first as
interest and then principal, until the cost is paid in full; or

 

30



--------------------------------------------------------------------------------

(ii) exercise any other rights and remedies available at law or in equity,
subject to Section 12.11.

9.3 No Voluntary Withdrawal. A notice by a Partner that it has Withdrawn from
the Partnership shall be in breach of this agreement and shall be deemed to
effect a wrongful Withdrawal.

9.4 Deemed Withdrawal. A Partner shall be deemed to have Withdrawn from the
Partnership immediately, without any further action on the part of such Partner
or the Partnership, only on the occurrence of any event (i) that makes it
unlawful for the Partner to continue to be a Partner in the Partnership,
(ii) that makes it unlawful for the Partnership to carry on the business of the
Partnership with that Partner or (iii) specified in Section 15-601(6) of the
Delaware Act. A Partner shall not be deemed to have Withdrawn from the
Partnership for any events not specified in Section 9.3 or this Section 9.4.

9.5 Effect of Withdrawal. If a Partner Withdraws as contemplated in Section 9.3.
or is deemed to have Withdrawn under Section 9.4 (a “Withdrawn Partner”), then
the following provisions shall apply in connection with such Withdrawal,
notwithstanding the provisions of the Delaware Act:

(a) The Withdrawn Partner shall cease to be a Partner for all purposes
immediately upon the occurrence of the applicable Withdrawal event.

(b) The Withdrawn Partner shall not be entitled to receive any distributions
from the Partnership except as set forth in Section 9.5(f), and the Withdrawn
Partner shall not be entitled to exercise any voting or consent rights with
respect to Partnership matters or to receive any further information from the
Partnership.

(c) The Withdrawn Partner must pay to the Partnership all amounts it owes to the
Partnership.

(d) The Withdrawn Partner shall remain obligated for all liabilities it may have
under this Agreement with respect to the Partnership that accrue with respect to
the period prior to the Withdrawal.

(e) Upon the occurrence of the applicable Withdrawal event or deemed Withdrawal,
(i) all of the Partnership Interest held by such Withdrawn Partner (the
“Forfeited Interest”) shall automatically, without any further action on the
part of the Withdrawn Partner or the Partnership, be redeemed, forfeited,
surrendered and transferred to the Partnership for no consideration (except as
otherwise provided in Section 9.5(f)), (ii) such Withdrawn Partner shall not be
entitled to any rights with respect to the Forfeited Interest, and (iii) any
representative of the Management Committee previously designated by such
Withdrawn Partner shall be deemed to be removed. If a Partner Withdraws as

 

31



--------------------------------------------------------------------------------

contemplated in Section 9.3, then such Withdrawn Partner’s Capital Account shall
be allocated among the remaining Partners in the proportion that each Partner’s
Percentage Interest (at the time of such allocation) bears to the total
Percentage Interest of all remaining Partners, or in such other proportion as
the remaining Partners may unanimously agree.

(f) If a Partner is deemed to be a Withdrawn Partner pursuant to Section 9.4,
then the former Capital Account balance of the Withdrawn Partner shall be
recorded as a contingent obligation of the Partnership, and not as a Capital
Account, and such former Capital Account balance shall be paid by the
Partnership to such Withdrawn Partner solely out of 25% of the future
distributions (if any) that would have been made by the Partnership to the
Withdrawn Partner if the Forfeited Interest remained outstanding after the date
of such Withdrawal; provided, that any amounts owed to the Partnership by such
Withdrawn Partner may be deducted from any such distributions. The rights of a
Withdrawn Partner under this Section 9.5(f) shall (i) be subordinate to the
rights of any other creditor of the Partnership, (ii) not include any right on
the part of the Withdrawn Partner to receive any interest or other amounts with
respect thereto; (iii) not require the Partnership to make any distribution (the
Withdrawing Partner’s rights under this Section 9.5(f) being limited to
receiving such portion of distributions as the Management Committee may, in its
sole discretion, decide to cause the Partnership to make); (iv) not require any
Partner to make a Capital Contribution or a loan to permit the Partnership to
make a distribution or otherwise to pay the Withdrawing Partner; and (v) not be
treated as a liability of the Partnership for purposes of Section 10.2. Any
portion of such Withdrawn Partner’s former Capital Account in excess of amounts
paid to it under this Section 9.5(f) shall be allocated among the remaining
Partners in proportion to each Partner’s Percentage Interest or as the remaining
Partners otherwise unanimously agree.

ARTICLE 10

DISSOLUTION AND LIQUIDATION

10.1 Dissolution. The Partnership shall be dissolved upon the earliest to occur
of the following:

(a) all or substantially all of the Partnership’s assets and properties have
been sold and reduced to cash;

(b) the written consent of each Partner;

(c) entry of a decree of judicial dissolution of the Partnership under
Section 15-801 of the Delaware Act; or

(d) an event that makes it unlawful for all or substantially all of the business
or affairs of the Partnership to be carried on.

 

32



--------------------------------------------------------------------------------

The Partners expressly recognize the right of the Partnership to continue in
existence upon the occurrence of a Default specified in Section 9.1(a) unless
the Nondefaulting Partners elect to dissolve the Partnership pursuant to this
Section 10.1. Each Partner irrevocably waives any right it may have to maintain
any action for dissolution of the Partnership or for partition of the property
of the Partnership.

10.2 Liquidation. The Partners agree as follows:

(a) Procedures. Upon dissolution of the Partnership, the Management Committee,
or if there are no remaining Management Committee representatives, such Person
as is designated by the Partners (the remaining Management Committee or such
Person being herein refereed to as the “Liquidator”) shall proceed to wind up
the business and affairs of the Partnership in accordance with the terms hereof
and the requirements of the Delaware Act. A reasonable amount of time shall be
allowed for the period of winding up in light of prevailing market conditions
and so as to avoid undue loss in connection with any sale of Partnership Assets.
This Agreement shall remain in full force and effect during the period of
winding up.

(b) Distributions. In connection with the winding up of the Partnership, the
Partnership Assets or proceeds thereof shall be distributed as follows:

(i) To creditors, including Partners who are creditors, to the extent otherwise
permitted by Law, in satisfaction of the liabilities of the Partnership (whether
by payment or the making of reasonable provision for the payment thereof); and

(ii) all remaining Partnership Assets shall be distributed to the Partners as
follows:

(A) the Liquidator may sell any or all Partnership Assets to any Person,
including to one or more Partners (other than any Partner in Default at the time
of dissolution), and any resulting gain or loss from each sale shall be computed
and allocated to the Capital Accounts of the Partners in accordance with Article
4;

(B) with respect to all Partnership Assets that have not been sold, the fair
market value of such Partnership Assets (as determined by the Liquidator using
any method of valuation as it, using its best judgment, deems reasonable) shall
be determined and the Capital Accounts of the Partners shall be adjusted in
accordance with Article 4 to reflect the manner in which the unrealized income,
gain, loss, and deduction inherent in such Partnership Assets that have not been
reflected in the Capital Accounts previously would be allocated among the
Partners if there were a taxable disposition of such Partnership Assets for
their fair market value on the date of distribution;

 

33



--------------------------------------------------------------------------------

(C) Partnership Assets shall be distributed among the Partners ratably in
proportion to each Partner’s positive Capital Account balances, as determined
after taking into account all Capital Account adjustments for the taxable year
of the Partnership during which the liquidation of the Partnership occurs (other
than those made by reason of this clause (C)); and in each case, those
distributions shall be made by the end of the taxable year of the Partnership
during which the liquidation of the Partnership occurs (or, if later, 90 days
after the date of the liquidation); and

(D) All distributions in kind to the Partners shall be made subject to the
liability of each distributee for costs, expenses and liabilities theretofore
incurred or for which the Partnership has committed prior to the date of
termination and those costs, expenses and liabilities shall be allocated to the
distributee pursuant to this Section 10.2(b)(ii). This distribution of
Partnership Assets to a Partner in accordance with the provisions of this
Section 10.2(b)(ii) constitutes a complete return to the Partner of its Capital
Contributions and a complete distribution to the Partner of its Interest in and
to all the Partnership Assets.

(c) Capital Account Deficits; Termination. To the extent that any Partner has a
deficit in its Capital Account, upon dissolution of the Partnership, such
deficit shall not be an asset of the Partnership and such Partners shall not be
obligated to contribute any amounts to the Partnership to bring the balance of
such Partner’s Capital Account to zero. Following the completion of the winding
up of the affairs of the Partnership and the distribution of Partnership Assets,
the Partnership shall be deemed terminated and the Liquidator shall file a
statement of dissolution in the Office of the Secretary of State of Delaware as
required by the Delaware Act.

(d) It is intended that the amount to be distributed to each Partner pursuant to
Section 10.2(b) (the “Liquidating Distribution”) would equal the amount such
Partner would receive if liquidation proceeds were instead distributed in
accordance with the provisions set forth in Section 4.3 (the “Targeted
Distribution Amounts”). Notwithstanding any provision of this Agreement to the
contrary, if any Partner’s ending Capital Account balance immediately prior to
the Liquidating Distribution otherwise would be less than the balance required
to ensure that such Partner receives its Targeted Distribution Amount, then, for
such Fiscal Year of liquidation and dissolution, such Partner shall be specially
allocated items of Income or gain for such current year, and items of Loss or
deduction for such current years shall be specially allocated to the other
Partners, until such Partner’s Liquidating Distribution would be equal (or, if
not equal to, be as close as possible) to the Targeted Distribution Amount for
such Partner.

 

34



--------------------------------------------------------------------------------

ARTICLE 11

FINANCIAL MATTERS

11.1 Books and Records. The Partnership shall maintain or cause to be maintained
accurate and complete books and records, on the accrual basis, in accordance
with GAAP (which, having been adopted, shall not be changed without the prior
written consent of the Partners), showing all costs, expenditures, sales,
receipts, assets, liabilities, profits and losses and all other records
necessary, convenient or incidental to recording the Partnership’s business and
affairs; provided, however, that the Partner’s Capital Accounts shall be
maintained in accordance with Article 3, and the books and records will include
sufficient information to identify capital expenditures split between growth and
maintenance capital (maintenance capital defined as cash expenditures which add
to or improve capital assets owned or acquired or construct new capital assets
if such expenditures are made to maintain, including over the long term, the
operating capacity or revenues). All of such books and records of the
Partnership shall be open to inspection by each Partner or its designated
representative at the inspecting Partner’s expense at a reasonable time during
business hours and shall be audited every year by a joint audit team consisting
of representatives from each Partner. Each Partner shall be responsible for all
costs incurred by or associated with its respective representatives on such
joint audit team.

11.2 Financial Reports; Budget.

(a) No later than 25 days following the last day of each month, the Partnership
shall cause each Partner to be furnished with an unaudited balance sheet and
income statement as of the end of such month, prepared in accordance with normal
month-end closing procedures. No later than 25 days following the last day of
each calendar quarter, the Partnership shall cause each Partner to be furnished
with a balance sheet, an income statement and a statement of cash flows for, or
as of the end of such calendar quarter. The Management Committee shall cause
each Partner to be furnished with audited financial statements no later than 60
days following the last day of each fiscal year, including a balance sheet, an
income statement, a statement of cash flows, and a statement of changes in each
Partner’s GAAP Capital Account as of the end of the immediately preceding Fiscal
Year. The Management Committee also may cause to be prepared or delivered such
other reports as it may deem in its sole judgment, appropriate. The Partnership
shall bear the costs of the preparation of the reports and financial statements
referred to in this Section 11.2(a).

(b) Upon request of a Partner, the Partnership will prepare and deliver to any
such Partner or its Parent all of such additional financial statements, notes
thereto and additional financial information not prepared pursuant to
Section 11.2(a) above as may be required in order for such Partner or Parent to

 

35



--------------------------------------------------------------------------------

comply with its reporting requirements under (i) the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder, (ii) the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder and (iii) any national securities exchange or automated
quotation system, in each case, on a timely basis. All of such financial
statements must be prepared in accordance with GAAP and, upon the request of a
Partner, be audited or reviewed by independent public accountants. The
requesting Partner shall bear the incremental costs of the preparation of the
reports and financial statements for and by the independent public accountants.

(c) Prior to the beginning of each fiscal year, the Partnership shall prepare
and submit to the Management Committee for approval by unanimous vote a business
plan for the upcoming fiscal year, including capital and operating expense
budgets and operating income projections; provided, that the unanimous vote of
the Management Committee shall not be required for the Partnership with respect
to items not covered by such business plan unless otherwise required by Schedule
5.4.

11.3 Accounts. The Partnership shall establish and maintain one or more separate
bank and investment accounts and arrangements for Partnership funds in the
Partnership’s name with such financial institutions and firms as the Management
Committee may determine. The Partnership may not commingle the Partnership’s
funds with the funds of any other Person. All such accounts shall be and remain
the property of the Partnership and all funds received, held and disbursed for
the purposes specified in this Agreement.

11.4 Tax Matters. The Partners agree as follows:

(a) Tax Matters Partner. The Midstream Partner shall be designated as the “Tax
Matters Partner” pursuant to section 6231(a)(7) of the Code and the Regulations
promulgated thereunder. The Tax Matters Partner shall be responsible for all tax
compliance and audit functions related to federal, state and local tax returns
of the Partnership. The Tax Matters Partner is specifically directed and
authorized to take whatever steps such Partner, in its discretion, deems
necessary or desirable to perfect such designation, including filing any forms
or documents with the Internal Revenue Service and taking such other action as
may be from time to time required. The Tax Matters Partner shall not be liable
to the Partnership or the Partners for act or omission taken or suffered by it
in its capacity as Tax Matters Partner in good faith in the belief that such act
or omission is in accordance with the directions of the Management Committee;
provided that such act or omission is not in willful violation of this Agreement
and does not constitute fraud or a willful violation of any Laws.

(b) Tax Information. Upon written request of the Tax Matters Partner, the
Partnership and each Partner shall furnish to the Tax Matters Partner, all
pertinent information in its possession relating to the Partnership operations
that is necessary to enable the Tax Matters Partner to file all federal, state
and local tax returns of the Partnership in a manner to meet all applicable tax
filing deadlines.

 

36



--------------------------------------------------------------------------------

(c) Tax Elections. The Partnership shall make the following elections on the
appropriate tax returns:

 

  (i) to adopt the accrual method of accounting;

 

  (ii) an election pursuant to section 754 of the Code; and

 

  (iii) any other election that a Majority may deem appropriate.

It is the expressed intention of the Partners hereunder to be treated as a
partnership for federal and state tax purposes. Neither the Partnership nor any
Partner may make an election for the Partnership to be excluded from the
application of the provisions of subchapter K of chapter 1 of the subtitle A of
the Code or any similar provisions of applicable state law, and no provision of
this Agreement shall be construed to sanction or approve such an election.

(d) Notices. The Tax Matters Partner shall take such action as may be necessary
to cause each Partner to become a “notice partner” within the meaning of section
6223 of the Code and shall inform each Partner of all significant matters that
may come to its attention in its capacity as Tax Matters Partner by giving
notice thereof on or before the tenth Business Day after becoming aware thereof
and, within that time, shall forward to each Partner copies of all significant
written communications it may receive in that capacity. The Tax Matters Partner
may not take any action contemplated by sections 6222 and 6232 of the Code
without the consent of a Majority.

(e) Filing of Returns. The Tax Matters Partner shall file all tax returns in a
timely manner, provide all Partners, upon request, access to accounting and tax
information and schedules as shall be necessary for the preparation of such
Partner of its income tax returns and such Partner’s tax information reporting
requirements, provide all Partners with a draft of the return for their review
and comment and provide all Partners with a final return for the preparation for
their federal and state returns in a manner to meet all applicable tax filing
deadlines.

ARTICLE 12

MISCELLANEOUS

12.1 Notices. All notices, consents, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given or
delivered on the date of receipt if (a) delivered personally; (b) telecopied or
telexed with transmission confirmation; (c) mailed by registered or certified
mail return receipt request; or (d) delivered by a recognized commercial courier
to the Partner as

 

37



--------------------------------------------------------------------------------

follows (or such other address as any Partner shall have last designated by
written notice to the other Partners):

If to the Partnership, notices shall be made to the Midstream Partner so long as
it remains the Operator (and then to the successor Operator):

DCP Southeast Texas, LLC

370 17th Street, Suite 2500

Denver, Colorado 80202

Fax: 303-605-2226

Phone: 303-595-1730

Attention: Group Vice President, General Counsel and Corporate Secretary

If to the Midstream Partner:

DCP Southeast Texas, LLC

370 17th Street, Suite 2500

Denver, Colorado 80202

Fax: 303-605-2226

Phone: 303-595-1730

Attention: Group Vice President, General Counsel and Corporate Secretary

If to GSRH:

Gas Supply Resource Holdings, Inc.

370 17th Street, Suite 2500

Denver, Colorado 80202

Fax: 303-605-2226

Phone: 303-595-1730

Attention: Group Vice President, General Counsel and Corporate Secretary

If to the MLP Partner:

DCP Partners SE Texas LLC

370 17th Street, Suite 2775

Denver, Colorado 80202

Telephone: (303) 633-2900

Facsimile: (303) 633-2921

Attention: President; and with a copy to General Counsel

12.2 Amendment. This Agreement, including this Section 12.2 and the Schedules
hereto, shall not be amended or modified except by an instrument in writing
signed by or on behalf of all of the Partners.

12.3 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the Laws of the State of Delaware as applied to
contracts made and performed within the State of Delaware, without regard to
principles of conflict of Laws.

 

38



--------------------------------------------------------------------------------

12.4 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Partners and their respective successors and permitted assigns.

12.5 No Third Party Rights. Nothing in this Agreement shall create or be deemed
to create any third party beneficiary rights in any Person or entity not party
to this Agreement, except (i) the Partnership Indemnitees and Partner
Indemnitees are third party beneficiaries to Article 6 of this Agreement and
their rights are subject to the terms of such Article 6 and (ii) as provided in
Section 11.2(b).

12.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

12.7 Invalidity. If any of the provisions of this Agreement, including the
Schedules, is held invalid or unenforceable, such invalidity or unenforceability
shall not affect in any way the validity or enforceability of any other
provision of this Agreement. If any provision of this Agreement is held invalid
or unenforceable, the Partners shall attempt to agree on a valid or enforceable
provision which shall be a reasonable substitute for such invalid or
unenforceable provision in light of the tenor of this Agreement and, on so
agreeing, shall incorporate such substitute provision in this Agreement.

12.8 Entire Agreement. This Agreement, including the Schedules, contains the
entire agreement among the Partners hereto with respect to the subject matter
hereof and all prior or contemporaneous understandings and agreements shall
merge herein. There are no additional terms, whether consistent or inconsistent,
oral or written, which are intended to be part of the Partners’ understandings
that have not been incorporated into this Agreement or the Schedules.

12.9 Expenses. Except as the Partners may otherwise agree or as otherwise
provided herein, each Partner shall bear its respective fees, costs and expenses
in connection with this Agreement and the transactions contemplated hereby.

12.10 Waiver. No waiver by any Partner, whether express or implied, of any right
under any provision of this Agreement shall constitute a waiver of such
Partner’s right at any other time or a waiver of such Partner’s rights under any
other provision of this Agreement unless it is made in writing and signed by the
President or a Vice President of the Partner waiving the condition. No failure
by any Partner hereto to take any action with respect to any breach of this
Agreement or Default by another Partner shall constitute a waiver for the former
Partner’s right to enforce any provision of this Agreement or to take action
with respect to such breach or Default or any subsequent breach or Default by
such later Partner.

 

39



--------------------------------------------------------------------------------

12.11 Dispute Resolution and Arbitration.

(a) Negotiation. In the event of any Arbitral Dispute, the Partners shall
promptly seek to resolve any such Arbitral Dispute by negotiations between
senior executives of the Partners who have authority to settle the Arbitral
Dispute. When a Partner believes there is an Arbitral Dispute under this
Agreement that Partner will give the other Partners written notice of the
Arbitral Dispute. Within 15 days after receipt of such notice, the receiving
Partner shall submit a written response. Both the notice and response shall
include (i) a statement of each Partner’s position and a summary of the evidence
and arguments supporting such position, and (ii) the name, title, fax number,
and telephone number of the executive or executives who will represent that
Partner. If the Arbitral Dispute involves a claim arising out of the actions of
any Person not a Partner or an Affiliate, or an employee or agent of a Partner
or an Affiliate for purposes of this Agreement, the receiving Partner shall have
such additional time as necessary, not to exceed an additional 30 days, to
investigate the Arbitral Dispute before submitting a written response. The
executives shall meet at a mutually acceptable time and place within 15 days
after the date of the response and thereafter as often as they reasonably deem
necessary to exchange relevant information and to attempt to resolve the
Arbitral Dispute. If one of the executives intends to be accompanied at a
meeting by an attorney, the other executives shall be given at least 5 Business
Days’ notice of such intention and may also be accompanied by an attorney.

(b) Failure to Resolve. If the Arbitral Dispute has not been resolved within 60
days after the date of the response given pursuant to Section 12.11(a) above, or
such additional time, if any, that the Partners mutually agree to in writing, or
if a Partner receiving such notice denies the applicability of the provisions of
Section 12.11(a) or otherwise refuses to participate under the provisions of
Section 12.11(a), either Partner may initiate binding arbitration pursuant to
the provisions of Section 12.11(c) below.

(c) Arbitration. Any Arbitral Disputes not settled pursuant to the foregoing
provisions shall be resolved through the use of binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“Arbitration Rules”), as supplemented to the extent necessary to
determine any procedural appeal questions by the Federal Arbitration Act (Title
9 of the United States Code) and in accordance with the following provisions:

(i) If there is any inconsistency between this Section 12.11(c) and the
Arbitration Rules or the Federal Arbitration Act, the terms of this
Section 12.11(c) will control the rights and obligations of the Partners.

(ii) Arbitration shall be initiated by a Partner serving written notice, via
certified mail, on the other Partner(s) that the first Partner elects to refer
the Arbitral Dispute to binding arbitration before a neutral panel of 3
arbitrators having expertise in the matters in controversy, along with a
statement of the matter in controversy. Within 15 days after receipt of such
demand for arbitration, the receiving Partner(s) shall submit its response to
the other Partner along with a statement of any

 

40



--------------------------------------------------------------------------------

further matters in controversy. The Partners will then have 15 days to submit
responses concerning any additional matters in controversy identified by the
receiving Partner(s). If the Partners are not able to agree on three arbitrators
within 30 days of such 15 day period, any of the Partners involved in the
Arbitral Dispute may request the Chief U.S. District Court Judge for the
District of Colorado, or such other person designated by such judge, to select
one or more arbitrators as soon as possible. If the Judge declines to appoint an
arbitrator, appointment shall be made, upon application of any Partner involved
in the Arbitral Dispute, pursuant to the Arbitration Rules. If any arbitrator
refuses or fails to fulfill his or her duties hereunder, such arbitrator shall
be replaced through the foregoing procedures.

(iii) The Partners each agree to submit to the arbitrators its respective
desired outcome and request for award, together with any supporting data that
was used in developing its outcome and request, no later than 30 days following
the selection of the arbitrators. The arbitrators shall be required to select
one Partner’s desired outcome and requested award and the arbitrators shall have
no right or authority to alter the desired outcome and requested award selected.

(iv) The hearing will be conducted in Denver, Colorado, no later than 30 days
after the Partners have submitted their desired outcomes and requests for award
to the arbitrators. At the hearing the Partners shall present such evidence and
witnesses as they may choose, with or without counsel. The Partners and the
arbitrators should proceed diligently and in good faith in order that the award
may be made as promptly as possible.

(v) Except as provided in the Federal Arbitration Act, the decision of the
arbitrators will be binding on and non-appealable by the Partners. Any such
decision may be filed in any court of competent jurisdiction and may be enforced
by any Partner as a final judgment in such court.

(vi) The arbitrators shall have no right or authority to grant or award
exemplary, punitive, remote, speculative, consequential, special or incidental
damages.

(vii) Pre-hearing discovery shall be limited to a reasonable exchange of
documents between the Partners, within the maximum number of documents specified
by the arbitrators, and shall not include depositions of any Person nor the use
of subpoenas to compel testimony. The arbitrators may take a Partner’s
cooperation or lack of cooperation in furnishing information to the arbitrators
and the other Partner into account in reaching their decision. Except as
provided within this subsection, the Federal Rules of Civil Procedure, as
modified or supplemented by the local rules of civil procedure for the U.S.
District Court of Colorado, shall apply in the arbitration.

(viii) Adherence to formal rules of evidence shall not be required. The
arbitrators shall consider any evidence and testimony that they determine to be
relevant.

 

41



--------------------------------------------------------------------------------

(ix) The Partners hereby request that the arbitrators render their decision
within 15 days following conclusion of the hearing.

(x) The defenses of statute of limitations and laches shall be tolled from and
after the date a Partner gives the other Partner written notice of an Arbitral
Dispute as provided in Section 12.11(a) above until such time as the Arbitral
Dispute has been resolved pursuant to Section 12.11(a), or an arbitration award
has been entered pursuant to this Section 12.11(c).

(d) Recovery of Costs and Attorneys’ Fees. If arbitration arising out of this
Agreement is initiated by either Partner, the decision of the arbitrators may
include the award of court costs, fees and expenses of such arbitration
(including reasonable attorneys’ fees).

(e) Choice of Forum. If, despite the Partners’ agreement to submit any Arbitral
Disputes to binding arbitration, there are any court proceedings arising out of
or relating to this Agreement or the transactions contemplated hereby, such
proceedings shall be brought and tried in, and the Partners hereby consent to
the jurisdiction of, the federal or state courts situated in the City and County
of Denver, State of Colorado.

(f) Jury Waivers. THE PARTIES HEREBY WAIVE ANY AND ALL RIGHTS TO DEMAND A TRIAL
BY JURY.

(g) Settlement Proceedings. All aspects of any settlement proceedings, including
discovery, testimony and other evidence, negotiations and communications
pursuant to this Section 12.11, briefs and the award shall be held confidential
by each Partner and the arbitrators, and shall be treated as compromise and
settlement negotiations for the purposes of the Federal and State Rules of
Evidence.

12.12 Disclosure. Each Partner is acquiring its Interest in the Partnership
based upon its own independent investigation, and the exercise by such Partner
of its rights and the performance of its obligations under this Agreement are
based upon its own investigation, analysis and expertise. Each Partner’s
acquisition of its Interest in the Partnership is being made for its own account
for investment, and not with a view to the sale or distribution thereof. Each
Partner understands and acknowledges that its Partnership Interest is not a
security and the sale of such Partnership Interest has not been registered under
any state or federal securities laws. In addition, each Partner understands that
its Partnership Interest is subject to restrictions on transferability in this
Agreement that will make it difficult for such Partner to transfer its
Partnership Interests.

12.13 Brokers and Finder. All negotiations relating to this Agreement and the
transactions contemplated hereby have been carried on without the intervention
of any Person acting on behalf of any Partner in such manner as to give rise to
any valid claim against any Partner for any brokerage or finder’s commission,
fee or similar compensation.

 

42



--------------------------------------------------------------------------------

12.14 Further Assurances. The Partners shall provide to each other such
information with respect to the transactions contemplated hereby as may be
reasonably requested and shall execute and deliver to each other such further
documents and take such further action as may be reasonably contemplated herein.

12.15 Section Headings. The section headings in this Agreement are for
convenience of reference only and shall not be deemed to alter or affect the
interpretation of any provision hereof.

12.16 Waiver of Certain Damages. Each of the Partners (individually, and on
behalf of the Partnership) waives any right to recover any damages, including
consequential or punitive damages, in excess of actual damages from any other
Partner or the Partnership in connection with a Default under this Agreement.

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Partners hereto have executed this Agreement to be
effective as of the date first written herein.

 

DCP SOUTHEAST TEXAS, LLC By DCP Midstream, LLC Its Sole Member By:  

/s/ Wouter T. van Kempen

Name:   Wouter T. van Kempen Title:   President, Midcontinent Business Unit  
and Chief Development Officer GAS SUPPLY RESOURCES HOLDINGS, INC.

By:  

/s/ Wouter T. van Kempen

Name:   Wouter T. van Kempen Title:   President, Midcontinent Business Unit  
and Chief Development Officer DCP PARTNERS SE TEXAS LLC

By:  

/s/ Donald A. Baldridge

Name:   Donald A. Baldridge Title:   Vice President, Business Development

Amended and Restated General Partnership Agreement

of DCP Southeast Texas Holdings, GP

 

44



--------------------------------------------------------------------------------

SCHEDULE 3.1

to that

AMENDED AND RESTATED

GENERAL PARTNERSHIP AGREEMENT

OF DCP SOUTHEAST TEXAS HOLDINGS, GP

DATED JANUARY 1, 2011

BETWEEN

DCP SOUTHEAST TEXAS LLC,

GAS SUPPLY RESOURCES HOLDINGS, INC.

AND

DCP PARTNERS SE TEXAS LLC

 

Partner

  

Percentage Interest

 

DCP Southeast Texas, LLC

     66.66 % 

Gas Supply Resources Holdings, Inc.

     0.01 % 

DCP Partners SE Texas LLC

     33.33 % 

 

Schedule 3.1-Page 1



--------------------------------------------------------------------------------

SCHEDULE 5.4

to that

AMENDED AND RESTATED

GENERAL PARTNERSHIP AGREEMENT

OF DCP SOUTHEAST TEXAS HOLDINGS, GP

DATED JANUARY 1, 2011

BETWEEN

DCP SOUTHEAST TEXAS LLC,

GAS SUPPLY RESOURCES HOLDINGS, INC.

AND

DCP PARTNERS SE TEXAS LLC

Pursuant to Section 5.4(b), the following is a list of matters requiring
unanimous vote of the Management Committee for approval:

 

1. The sale, assignment, transfer, lease or other disposition of all or any
portion of the Partnership Assets for consideration in excess of $20,000,000 in
the aggregate.

 

2. The purchase or other acquisition of any asset or business of, any equity
interest in, or any investment in, any Person for consideration in excess of
$20,000,000 in the aggregate.

 

3. The Partnership canceling, compromising, waiving, releasing or settling of
any right, claim or lawsuit for an amount in excess of $20,000,000.

 

4. The undertaking by the Partnership of any capital project in excess of
$20,000,000, other than (a) reasonable capital expenditures in connection with
any emergency or force majeure events or (b) as contemplated by the capital
budget prepared and approved in accordance with the provisions of Section 11.2.

 

5. The issuance, incurrence, guarantee or assumption of any indebtedness or
letter of credit by the Partnership except guaranties and letters of credit of
ordinary course of business contracts, and indebtedness and letters of credit
necessary for the day-to-day operation, maintenance and repair of the
Partnership Assets.

 

6. The issuance or sale of any equity interest of the Partnership or any option,
warrant or other security convertible into or exercisable for any equity
interests of the Partnership.

 

7. The redemption, repurchase or other acquisition of any equity interest of the
Partnership.

 

8. The Partnership making any distributions (whether in cash or otherwise) with
respect to the Partnership Interests (except as provided in Section 4.3).

 

Schedule 5.4-Page 1



--------------------------------------------------------------------------------

 

9. The Partnership entering into, amending, terminated, canceling or renewing
any material contracts outside the ordinary course of business.

 

10. The Partnership engaging in any transaction with an Affiliate of the
Partnership; provided, that the foregoing shall not apply to transactions or
contracts in effect on the date of this Agreement, or ordinary course of
business transactions on commercially reasonable terms for the provision of
natural gas or natural gas liquids gathering, processing, treating, compressing,
storing, transporting, terminaling, trading or marketing services or for the
purchase of power, natural gas or natural gas liquids for fuel or system
requirements.

 

11. The Partnership merging or consolidating with another Person.

 

12. The Partnership making any loan to any Person (other than extensions of
credit to customers in the ordinary course of business and inter-Partnership
loans under DCP Midstream, LLC’s cash management system).

 

13. A call for capital contributions by the Partners, except as provided in the
Agreement or as required by the Delaware Act.

 

14. Any amendment to this Agreement.

 

15. Any liquidation, dissolution, recapitalization or other winding up of the
Partnership.

 

16. The Partnership making any material change in any method of accounting or
accounting principles, practices or policies, other than those required by GAAP
or applicable law.

 

17. The Partnership making, amending or revoking any material election with
respect to taxes.

 

18. Acquiring, commencing or conducting any activity or business that may
generate income for federal income tax purposes that may not be “qualifying
income” (as such term is defined pursuant to section 7704 of the Code.)

 

Schedule 5.4-Page 2